ICJ_082_ArbitralAward1989_GNB_SEN_1991-11-12_JUD_01_ME_08_FR.txt. 130

OPINION DISSIDENTE DE M. WEERAMANTRY
[Traduction]

La présente affaire a pour origine un arbitrage qui a connu un cours
inhabituel, soulevant au passage une gerbe de passionnantes questions de
droit parmi lesquelles la question de l’interprétation des compromis
d'arbitrage et celle de la nullité des sentences arbitrales.

Mises a part ces deux questions, je suis d’accord avec la Cour sur
les nombreux points que nous avons longuement discutés. Il n’y a rien
que je puisse utilement ajouter à l’exposition parfaitement claire de
ces questions par la Cour. En particulier, je m’associe respectueusement
à l’avis de la Cour disant que les thèses du Sénégal portant sur le défaut
de compétence et sur l’abus de procédure de la part de la Guinée-
Bissau ne sont pas fondées. Je suis pleinement d’accord aussi pour ne
pas accueillir les thèses de la Guinée-Bissau selon lesquelles l’absence de
M. Gros lors du prononcé de la sentence affaiblissait l’autorité du
Tribunal et la sentence était frappée de nullité par le fait que le Tribunal
n'avait pas pleinement motivé sa décision et n’avait pas établi de carte
comportant le tracé d’une ligne frontière. Je m’associe au rejet de ces
thèses tel qu’il est exprimé de manière succincte et convaincante par
la Cour.

Toutefois, je regrette de dire que mon analyse des deux questions
mentionnées au premier paragraphe de la présente opinion m’améne à
une conclusion générale qui n’est pas celle de la Cour. Les points de diver-
gence me paraissent suffisamment importants pour faire l’objet d’un
examen approfondi.

Je n’alourdirai pas le contenu de cette opinion avec une présentation
des faits, lesquels sont exposés dans l’arrêt de la Cour. Je noterai seule-
ment le cours inhabituel de l’arbitrage en cause, dû au fait que le président
du Tribunal a fait une déclaration indiquant qu'il aurait préféré une
formulation «plus précise» que celle employée dans la décision de la
majorité pour laquelle il avait voté. Selon lui, une formulation «plus
précise» aurait habilité le Tribunal à traiter la seconde question, ques-
tion au sujet de laquelle le Tribunal a estimé, par une décision majoritaire
à laquelle le président a également contribué, qu’elle n’appelait pas une
réponse de sa part. Le président a également fait observer qu’une réponse
comme celle qu’il suggérait aurait habilité le Tribunal à délimiter les eaux
de la zone économique exclusive et de la zone de pêche et, partant, à régler
intégralement le différend. Le défaut de réponse à la seconde question et
l’absence de règlement de la totalité du différend constituent l’essentiel de
la plainte de la Guinée-Bissau. En fait, la déclaration du président a trou-
blé le troisième membre du Tribunal, M. Bedjaoui, au point d'inciter

81
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 131

celui-ci à dire dans son opinion dissidente que la déclaration, «par son
existence autant que par son contenu, justifie de s'interroger plus fonda-
mentalement sur l’existence d’une majorité et la réalité de la sentence»
(par. 161).

Malgré les interrogations que suscitent ces éléments, je suis disposé à
m’associer au point de vue de la Cour selon lequel c’est le vote du prési-
dent plus que sa déclaration quelque peu contradictoire qui doit être pris
en compte. On doit présumer que le vote a eu lieu après due délibération.
Je conviens donc, pour les motifs énoncés dans l’arrêt de la Cour, que la
sentence doit être considérée en droit comme une décision de la majorité
et que l’argument d’«inexistence » invoqué par la Guinée-Bissau ne doit
pas être accueilli. Je conviens en outre que, bien que le président ait
semblé penser qu’une formulation plus précise de la sentence aurait
ouvert la porte à l'examen de la seconde question, la décision de ne pas
traiter la seconde question a été prise à la majorité puisque le président y
a pris part. Pour affaiblie qu’elle puisse être par la déclaration du prési-
dent, la décision rendue demeure une décision de la majorité et ne peut
juridiquement être considérée comme «inexistante» au motif que la
déclaration du président aurait annihilé son vote.

Néanmoins, pour des raisons qui apparaîtront évidentes à la lecture de
la présente opinion, la décision qui a été rendue est fondamentalement
viciée du fait d’autres facteurs, et est donc à mon avis entachée de nullité.

La présente opinion comporte essentiellement deux volets. Le premier
concerne l'interprétation de l’article 2 du compromis et le second le point
de savoir si les conclusions ainsi tirées aboutissent à la nullité de la sen-
tence arbitrale. Pour les motifs indiqués, j'estime, en ce qui concerne la
première question, qu’une interprétation correcte de l’article 2 n’autorisait
pas le Tribunal à ne pas s’acquitter d’une part importante de ses responsa-
bilités. S'agissant de la seconde question, ma conclusion est que ce man-
quement du Tribunal à ses responsabilités constitue une inobservation du
compromis suffisamment grave pour que la sentence rendue soit nulle.

Avant d’aborder ces importants points de droit, je voudrais, à titre préli-
minaire, souligner une question de fait, qui est que le différend entre les
deux pays portait sur leur frontière maritime et qu’il y avait cinq espaces
maritimes à délimiter: la mer territoriale, la zone contigué, le plateau
continental, la zone économique exclusive et la zone de pêche. Le diffé-
rend entre les deux Etats ne serait pas clos tant que l’un ou l’autre de ces
importants espaces maritimes resterait indéterminé.

I. INTERPRETATION DE L'ARTICLE 2 DU COMPROMIS

La disposition qui soulève une question d'interprétation est l’article 2
du compromis d'arbitrage conclu le 12 mars 1985, qui se lit comme suit:

« Il est demandé au Tribunal de statuer conformément aux normes
du droit international sur les questions suivantes:

82
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 132

1. L’accord conclu par un échange de lettres, le 26 avril 1960, et
relatif à la frontière en mer, fait-il droit dans les relations entre la
République de Guinée-Bissau et la République du Sénégal?

2. En cas de réponse négative à la première question, quel est le tracé
de la ligne délimitant les territoires maritimes qui relèvent respective-
ment de la République de Guinée-Bissau et de la République du
Sénégal ? » (Annexe à la requête de la République de Guinée-Bissau,
sentence, p. 5; les italiques sont de moi.)

Les mots essentiels sont: «En cas de réponse négative à la première
question», pour l'interprétation desquels les deux Parties ont déployé
des efforts considérables au cours de la procédure orale devant la Cour.
En effet, de l’interprétation de ce membre de phrase dépend la réponse
à la question de savoir si le Tribunal arbitral était dans l’obligation de
répondre à la seconde question. Si le Tribunal était habilité à laisser
la seconde question sans réponse, l'affaire est close et il n’est pas né-
cessaire d’aller plus loin. Si, par contre, le Tribunal était dans l’obliga-
tion de répondre à la seconde question et a failli à cette obligation, de
graves questions se posent. Elles ont trait au statut et à la validité d’une
sentence qui laisse sans exécution des éléments essentiels du mandat des
arbitres et de ce fait ne résout pas des éléments essentiels du différend
frontalier. Les mots cités donnent la clé de la résolution de cette question
centrale.

Examinons de plus près encore la disposition en question et interro-
geons-nous sur le sens des mots «réponse négative». Ces deux mots ne
peuvent naturellement être interprétés que dans leur contexte — le
contexte du paragraphe où ils se trouvent et le contexte de l’ensemble du
document. La conclusion, qui me semble s’imposer si l’on applique l’une
quelconque des méthodes d'interprétation présentées dans la présente
opinion, est que « réponse négative » doit s’entendre d’une réponse néga-
tive à la question de savoir si l’accord de 1960 fait droit en ce qui concerne
l’objet du différend — c’est-à-dire non tel ou tel élément, ou plusieurs
éléments constitutifs de ce dernier, mais le différend frontalier considéré
comme un problème global, le désir de parvenir à un règlement de ce
problème ayant été l'élément moteur qui a conduit les Parties devant le
Tribunal arbitral.

Un réglement incomplet, qui ne concernerait que certains éléments de
la frontiére, ne ferait qu’aggraver le probléme et n’était manifestement ni
l’objet nile but du compromis d’arbitrage, dans le seul contexte duquel les
dispositions doivent être interprétées. Selon toute interprétation raison-
nable, les différents éléments de la question frontalière ne devaient pas
faire l’objet d’un ou de plusieurs arbitrages ultérieurs destinés à résorber
les questions qui n’auraient pas été tranchées par le premier arbitrage. Des
réponses partielles et des solutions fragmentaires étaient tout à fait à
l'opposé de l’objet et du but du compromis. Le caractère indissociable des

83
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 133

composantes du différend, qui ne peuvent être équitablement détermi-
nées séparément les unes des autres, étaie l’argument selon lequel les deux
Parties voulaient manifestement obtenir un règlement global de leur
problème commun par un seul arbitrage.

Je vais à présent exposer les motifs pour lesquels, selon moi, le contenu
de la première question concernait une délimitation complète.

La première question — dont il est capital de savoir si elle appelait une
réponse négative ou non — tendait à déterminer si l’accord conclu le
26 avril 1960 faisait droit dans les relations entre la Guinée-Bissau et le
Sénégal. Il est vrai que l'expression «les relations » est très succincte. Inter-
prétée isolément, on peut lui prêter de nombreux sens, et la comprendre
comme signifiant aussi bien toutes les relations entre les Etats que les
relations concernant la frontière maritime et, dans le cadre de ce dernier
sens, lui attribuer un large éventail de significations, allant de relations en
ce qui concerne l’ensemble des litiges relatifs à la frontière maritime ou
seulement un ou plusieurs éléments de ces litiges, voire même un aspect de
tel ou tel de ces éléments. Le contexte, l’objet et le but nous permettront de
dire où, dans ce large éventail, notre choix devra se porter. En effet, sans
prendre en compte ces facteurs, il n’est pas possible de donner à l’expres-
sion un sens suffisamment intelligible ou précis pour qu’on puisse en tirer
les conséquences juridiques fondamentales qui découleront inévitable-
ment de notre choix.

Personnellement, je ne pense pas que la première question était une
question théorique portant seulement sur le caractère obligatoire de
Paccord de 1960. Elle portait sur un point qui avait des incidences
pratiques capitales, c’est-à-dire celui de savoir si la frontière suivait
la ligne définie dans l’accord. La ligne frontière était au cœur de cette
question, tout comme elle était au cœur de la seconde, laquelle, avec la
précédente, forme ce que j’appellerai une paire inséparable.

Nous pouvons d'emblée écarter l’interprétation la plus large qui donne
aux mots «les relations » le sens de toutes les relations entre les Etats, car il
est clair que le document a été nettement situé dans le contexte des rela-
tions concernant la frontière maritime, comme en témoigne le contenu
méme de la premiére question. L’essentiel est néanmoins de savoir si
l'expression vise toutes les questions relatives à la frontière maritime ou
bien l’un ou l’autre ou plusieurs de ses éléments constitutifs. A cet égard,
que l’on considère le contexte du document ou son objet et son but, il ne
semble faire aucun doute que les mots «les relations» recouvraient
l’ensemble des cinq éléments de la frontière maritime.

S’il est exact que la question était de déterminer si l’accord faisait droit
en ce qui concerne la totalité de la frontière maritime, répondre que
l'accord faisait droit non pour la totalité de la frontière mais seulement
pour certains de ses éléments était manifestement une réponse négative,
qui ouvrait immédiatement la porte à la seconde question. Le Tribunal
était dès lors tenu d’examiner les points importants se posant dans le
cadre de cette question, points qui correspondaient à une part substan-
tielle de son mandat. Le fait que le Tribunal ne s’est pas acquitté d’une

84
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 134

part essentielle de ses responsabilités en vertu du compromis souléve
alors une autre question, celle de savoir si la sentence est viciée en raison
d’une inobservation du compromis.

Gardant présent à l’esprit tout au long de cette réflexion que nous ne
sommes pas habilités à reconstituer les questions formulées par les
Parties, mais seulement à les interpréter dans la forme exacte où elles ont
été formulées, nous devons en outre nous assurer, pour déterminer en
analysant les questions posées comment les arbitres se sont acquittés de
leurs responsabilités, qu’en tout état de cause notre interprétation est bien
la seule interprétation possible et nécessaire à laquelle les arbitres
pouvaient raisonnablement aboutir.

Ces considérations sont importantes car nous ne siégeons pas en
qualité de cour d’appel statuant sur le point de savoir si une sentence qui
serait autrement valide doit être annulée. La Cour a seulement compé-
tence pour dire si la sentence est nulle et de nul effet ab initio en consé-
quence d’un vice essentiel. Une interprétation manifestement contraire
aux principes d'interprétation établis et conduisant à une décision mani-
festement contraire au compromis serait un élément constitutif d’un tel
vice. La présente opinion part du principe que cela et rien de moins serait
nécessaire pour que la Cour prononce la déclaration de nullité demandée
par la Guinée-Bissau.

Il est capital qu’en examinant avec le plus grand soin, comme ils
doivent le faire dans chaque espèce, la substance de leur mandat et Les
limites de leur compétence, les arbitres ancrent leur interprétation dans les
réalités du contexte. I] ne faut pas considérer les mots et expressions du
compromis isolément, afin de leur donner un sens littéral possible mais
sans rapport avec la mission des arbitres.

En l'occurrence, les mots «réponse négative» étaient de la plus
haute importance et appelaient un examen très attentif. Pourtant, rien
mindique que le Tribunal a accordé à ces mots clés l’attention que leur
importance exigeait; on ne peut sur ce point se référer qu’au para-
graphe 87 de [a sentence dans lequel le Tribunal explique qu’en tenant
compte des conclusions (sur l’applicabilité de l'accord de 1960) et du
«libellé» de l’article 2, «la deuxième question, de l’avis du Tribunal,
n’appelle pas une réponse de sa part». Hormis le fait que tel est l’avis du
Tribunal, rien n’est dit des facteurs qui ont pesé dans la décision. On
pourrait sans exagérer dire que cela est insuffisant, et certainement
insuffisant pour qu’un observateur objectif puisse avoir l'impression
que le Tribunal n’avait négligé aucun effort pour interpréter cette
question essentielle compte tenu de son contexte et de ses incidences
pratiques.

L'analyse de ce membre de phrase, qui joue un rôle charnière dans la
question qui nous occupe, nous fait entrer dans le domaine de l’interpréta-
tion des traités, le compromis étant bien évidemment un traité. J’examine-
rai ci-après les parties pertinentes du compromis à la lumière des
principes établis de l’interprétation des traités.

85
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 135

Dans son analyse bien connue de l'interprétation des traités!,
sir Gerald Fitzmaurice mentionne les trois principales écoles de pensée
sur le sujet, l’école qui vise à donner effet à l’«intention des parties»,
l’école «textuelle » et l’école «téléologique » 2. Pour Fitzmaurice (loc. cit.),
le mot «téléologique » désigne «le but et l’objet » du traité.

Dans la présente opinion, jappliquerai ces approches au problème
qui nous occupe, conscient du fait qu’il n’est pas possible d’établir une
hiérarchie entre elles >.

Après avoir présenté les trois principales approches en matière d’inter-
‘prétation et indiqué les conclusions foncièrement divergentes qui peuvent
en découler, Fitzmaurice observe (à la page 43) que «les trois approches
peuvent, dans un cas déterminé, aboutir au même résultat pratique». A
mon avis, nous sommes en l'occurrence dans l’heureuse situation envisa-
gée par Fitzmaurice, celle où les trois approches concourent à la même
conclusion. Dans l’analyse qui va suivre, j’appliquerai ces trois méthodes
hors de tout classement hiérarchique. Comme T. O. Elias“ le fait remar-
quer, chacune de ces méthodes d'interprétation peut ne pas être à elle
seule suffisante pour donner la solution à un problème concernant l’inter-
prétation d’un traité et il y a quelquefois lieu d'appliquer simultanément
les trois approches, comme l’a indiqué la Cour permanente de Justice
internationale dans l’affaire de I’ Usine de Chorzow(C.P.J.I. série A/B n° 9,
p. 24).

A. L'approche «textuelle »

La règle d’interprétation selon laquelle il faut donner aux mots leur sens
ordinaire est naturellement largement employée. Comme l’a déclaré la
Cour dans son avis consultatif dans l’affaire de la Compétence de l'Assem-
blée générale pour l'admission d’un Etat aux Nations Unies:

« La Cour croit nécessaire de dire que le premier devoir d’un tribu-
nal, appelé à interpréter et à appliquer les dispositions d’un traité, est
de s’efforcer de donner effet, selon leur sens naturel et ordinaire, à ces
dispositions prises dans leur contexte. » 5

La Cour permanente de Justice internationale a fait observer:

! Fitzmaurice, The Law and Procedure of the International Court of Justice, vol. 1, p. 42.

2 Voir aussi T. O. Elias, The Modern Law of Treaties, 1974, p. 72.

3 Commentaires sur le projet d’articles sur le droit des traités par la Commission du
droit international à sa dix-huitiéme session, Conférence des Nations Unies sur le droit des
traités, Documents officiels (premiére et deuxiéme session), 1971, p. 42, par. 8; voir aussi
Myres S. McDougal, Harold Lasswell et James Miller, The Interpretation of Agreements
and World Public Order: Principles of Content and Procedure, 1967, p. 116.

4 Op. cit., p. 72.

5 CLJ. Recueil 1950, p. 8. Voir également l’avis consultatif sur la Composition du
Comité de la sécurité maritime de l'Organisation intergouvernementale consultative de la
navigation maritime, C.1.J. Recueil 1960, p. 150.

86
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 136

«Pour examiner la question actuellement pendante devant la Cour
à la lumière des termes mêmes du traité, il faut évidemment lire celui-
ci dans son ensemble, et l’on ne saurait déterminer sa signification
sur la base de quelques phrases détachées de leur milieu et qui, sépa-
rées de leur contexte, peuvent être interprétées de plusieurs
manières. » !

Depuis lors, la convention de Vienne sur le droit des traités a exprimé ce
principe de manière plus explicite dans son article 31.

Les mots et les phrases ne peuvent être compris par eux-mêmes et,
comme l'indique clairement l’article 31, il faut leur attribuer leur «sens
ordinaire », non pris isolément, mais dans leur contexte et à la lumière de
l’objet et du but du texte. M. Ago a insisté sur cet aspect au cours des déli-
bérations de la Commission du droit international?, faisant observer,
dans ses commentaires sur la notion de «sens ordinaire », que:

«des termes isolés ne signifient rien; les termes n’ont de sens que
dans une phrase, dans un ensemble de phrases et d’articles, c’est-
a-dire, dans leur contexte».

Nous sommes loin du principe énoncé par Vattel selon lequel «la
première règle générale d’interprétation est qu’il n'est pas permis d'’inter-
prêter ce qui n'a pas besoin d'interprétation» 3. Bien que ce principe ait été
encore suivi par d’éminents spécialistes du droit international jusqu’au
début du siècle, la nécessité de donner une certaine interprétation même
aux mots les plus simples a été soulignée à la fois par des auteurs + et par
des études linguistiques de l’époque moderne. L'influence de ces
dernières est sensible par exemple dans l'analyse de la convention de
Vienne de Schwarzenberger*, lequel souligne, en s’appuyant sur des
études linguistiques, que le mot «sens » lui-même peut avoir jusqu’à seize
sens et qu’il est difficile de chercher à donner aux mots leur «sens ordi-
naire» parce que «pratiquement chaque mot à plus d’un seul sens » (il cite
à l’appui de ses dires des autorités aussi renommées que C. K. Ogden,
auteur de The Meaning of Meaning). Ainsi, comme le fait remarquer

' Avis consultatif sur la Compétence de l'OIT pour la réglementation internationale des

conditions du travail des personnes employées dans l'agriculture, C.P.J.I. série B n° 2 et 3,
. 22.

P 2 Annuaire de la Commission du droit international, 1966, vol. I, deuxiéme partie,

p. 209, par. 57.

3 Emmerich de Vattel, Le droit des gens ou principes de la loi naturelle, vol. II, livre II,
chap. XVII, dans The Classics of International Law, publié sous la direction de
J. B. Scott, p. 199; les italiques sont de moi.

4 Voir E. S. Yambrusic, Treaty Interpretation: Theory and Reality, 1987, p. 9 et suiv.

5 «Myths and Realities of Treaty Interpretation: Articles 31-33 of the Vienna
Convention on the Law of Treaties », dans S. K. Agrawala (publié sous la direction de),
Essays on the Law of Treaties, p. 86.

87
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 137

McNair dans son ouvrage The Law of Treaties (1961, p. 367), méme le plus
facile à comprendre des «termes simples », le mot « mère », peut avoir un
sens très éloigné de son sens normal, selon le contexte dans lequel il est
utilisé !. Ce n’est pas sans raison que la Cour a pu citer? la célèbre remar-
que de M. Holmes selon laquelle

«un mot n’est pas un cristal, transparent et inaltéré, il recouvre une
pensée vivante et sa couleur et son contenu peuvent varier selon le
moment et les circonstances » (Towne v. Eisner, 245 US 418, 425).

Il est donc clair que les expressions «les relations» et «réponse néga-
tive» ne doivent pas être prises isolément mais seulement en relation
étroite avec leur contexte. On ne peut leur donner un sens sans les
confronter rigoureusement à leur contexte. Le professeur Glan-
ville Williams, dans une étude théorique remarquée sur l’interprétation
juridique dans le contexte plus large du langage et du droit, suit la
linguistique pour faire valoir que,

«dans les limites fixées par le droit de la preuve, il appartient

toujours à la Cour d’aller au-delà du sens impersonnel du diction-

naire pour rechercher ce que l’énonciateur voulait en fait expri-
4

mer » 4,

Je voudrais également me référer à l'affaire de l’Anglo-Iranian Oil Co.
dans laquelle la Cour a observé, à propos de la déclaration faite par l’Iran
conformément à l’article 36, paragraphe 2, du Statut de la Cour:

« Mais la Cour ne saurait se fonder sur l'interprétation purement
grammaticale du texte. Elle doit rechercher l'interprétation qui est en
harmonie avec la manière naturelle et raisonnable de lire le texte.»
(C.I.J. Recueil 1952, p. 104.)

Dans l’examen des deux expressions en question, nous devons donc aller
au-delà de leur signification grammaticale ou des définitions du diction-
naire, et relier les mots à la substance du différend telle qu’elle est reflétée
dans les termes du compromis pour leur donner un sens.

i) Indices contextuels

Il y a dans le contexte général plusieurs indices montrant que le
compromis entre la Guinée-Bissau et le Sénégal portait sur une question

1 Sur la linguistique et l’interprétation juridique, voir aussi C. G. Weeramantry, The
Law in Crisis : Bridges of Understanding, 1975, p. 163-167.

2 Délimitation de la frontière maritime dans la région du golfe du Maine, C.1.J. Recueil
1984, p. 360, opinion dissidente de M. Gros.

3 Glanville Williams, « Language and the Law », [1945] 61 LOR, p. 393.

4 Voir Savigny, Obligations, 1851, vol. 2, § 71, sur la nécessité de « donner vie dans
notre perception à la pensée vivante occultée dans des lettres mortes ».

88
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 138

globale et non sur une série de questions distinctes. Dans le preambule du
compromis, cette question est succinctement décrite comme étant «le
différend», ce qui n’est pas le mot que l’on attendrait si l’intention des
Parties était d’y voir une série de questions disparates auxquelles le Tribu-
nal pourrait à son gré répondre ou ne pas répondre. Cela est corroboré par
au moins cinq expressions figurant dans le texte du traité:

a) aux termes du deuxiéme alinéa du préambule, les Parties reconnais-
sent n’avoir pu résoudre par voie de négociation diplomatique /e diffé-
rend relatif à la détermination de leur frontière maritime;

b) la référence au «différend » se poursuit au troisème alinéa du préam-
bule, qui exprime le désir des Parties, étant donné leurs relations
amicales, de parvenir au règlement de ce différend dans les meilleurs
délais;

c) l’article 2, dans sa formulation de la première question, vise /a frontière
en mer;

d) l’article 2, dans sa formulation de la seconde question, parle de /a ligne
délimitant les territoires maritimes;

e) l'article 9 prévoit le tracé de Ja ligne frontière sur une carte. Le fait que
le texte prévoit le tracé d’une ligne frontière pour les cing espaces mari-
times en litige est un des indices qui vont le plus nettement dans le sens
quej'aiindiqué.

Les Parties contractantes étaient donc clairement convenues que
l'accord qu'elles concluaient visait à obtenir une délimitation de la fron-
tière dans son ensemble.

ii) La première et la seconde question considérées l’une par rapport à l'autre

Les deux questions constituaient une paire inséparable placée dans un
contexte commun, à savoir le règlement de l'intégralité du différend. On
pourrait même considérer les deux questions ensemble, comme une seule
question à deux branches tendant à parvenir à un résultat bien précis, le
règlement de l'intégralité du différend.

La seconde question laisse entendre implicitement que, quelle que soit
la réponse donnée à la première question, une seule ligne frontière doit au
bout du compte être établie. La première question ouvre trois possibilités
de réponses:

a) l’accord est obligatoire en ce qui concerne tous les éléments;
b) l'accord n’est obligatoire pour aucun des éléments;
c) accord n’est obligatoire qu’en ce qui concerne certains éléments.

Quelle que fût la réponse, la juxtaposition des deux questions conduisait
au résultat souhaité par les deux Parties, à savoir la détermination d’une
seule ligne frontière.

Dans l'hypothèse du point a) susmentionné, le résultat souhaité était

89
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 139

atteint sans difficulté car la réponse à la première question réglait compiè-
tement le problème en cause. La seconde question était alors un appen-
dice superflu dénué de tout contenu et de tout objet concrets. Par contre,
dans les hypothèses b) et c), la seconde question conservait tout son sens
et toute sa force; sans elle, l’exercice juridique serait stérile et son objet ne
serait jamais réalisé. La débauche d’argent, de temps et de derangement
qu’avait entraîné l’ensemble du processus aurait été vaine si la seconde
question n'était pas traitée. La réponse à la seconde question était donc
une part essentielle du mandat et des obligations du Tribunal dont il
devait s'acquitter pour réaliser véritablement l’objet pour lequel il avait
été constitué — objet qui ne pouvait manquer de recevoir l’attention
nécessaire si l’on interprétait le mandat du Tribunal conformément aux
normes du droit international, selon ce qui est stipulé au début de la dispo-
sition visée.

Dans les hypothèses het c) il restait encore à traiter la seconde question
pour établir la ligne frontière complète et unique que la question implici-
tement prévoyait en délimitant toutes les zones dans l’hypothèse b) et les
zones non déjà déterminées dans l’hypothèse c).

Il n’y a donc pas deux parties de l’accord qui soient plus inextricale-
ment liées l’une à l’autre que ne le sont les deux questions et aucune d’elles
ne peut être considérée sans l’autre. L'interprétation fondée sur le
contexte exige non seulement que l’on identifie des indices isolés tels que
ceux qui ont été cités dans la présente opinion, mais aussi que l’on lise les
différentes parties du document comme constituant un tout cohérent. Les
deux questions, énoncées côte à côte dans le compromis, chacune complé-
tant l’autre, ne peuvent se prêter séparément à une interprétation exacte à
moins que chacune ne soit considérée dans le contexte de la compagne qui
lui est associée.

D'un autre point de vue encore, il apparaît que l'interprétation donnée
par le Tribunal à l'expression « réponse négative » est insoutenable si l’on
réduit hypothétiquement la portée de la réponse censément affirmative
apportée à la première question. S’agirait-il d’une réponse affirmative si le
Tribunal était parvenu à la conclusion que l’accord faisait droit entre les
Parties en ce qui concerne, par exemple, la seule mer territoriale? S’agi-
rait-il toujours d’une réponse affirmative si le Tribunal avait décidé, pour
tel ou tel motif, que l’accord ne faisait droit qu’en ce qui concerne le
premier mille de la mer territoriale? Il arrive un moment où une réponse
affirmative sur une partie des territoires en litige est affirmative par son
nom mais non par son contenu, dans sa forme mais non dans sa réalité.
Une réponse affirmative sur des points sans conséquence n’en serait pas
moins négative au regard du but poursuivi par les Parties. Nous ne
pouvons donc supposer que, du seul fait qu’elle est partiellement affirma-
tive, la réponse n’est pas une «réponse négative » au sens de la question.
L’admettre serait passer à côté de l’objet et du but de l’exercice, qui étaient
de délimiter des frontières dont l'incertitude, pour ce qui était de tous
leurs éléments, était à l’origine de tensions entre deux Etats qui souhai-
taient vivement que cette incertitude soit levée.

90
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 140

Si Pon admettait que le Tribunal était libre, sur la base de réponses
prétendument affirmatives, de fermer la porte à l’examen des points
essentiels posés par la seconde question, l’idée même d’un arbitrage inter-
national solennel serait ramenée à celle d’un exercice à vide, qui ne fourni-
rait aux Parties qu’une solution partielle et les exposerait aux dépenses,
aux complications et aux retards d’une autre détermination de frontière.
Comme il sera expliqué ultérieurement dans la présente opinion, une telle
solution jette même des doutes sur la validité de la réponse partielle. Elle
démontre combien il est dangereux de prendre isolément des mots tirés de
la seconde question plutôt que de considérer les première et seconde ques-
tions comme un tout intrinsèquement lié tendant à un règlement des
points en litige entre les Parties.

Une conception aussi restrictive des obligations en matière d’arbitrage
ne permettrait pas à un tribunal de s’acquitter pleinement de ses responsa-
bilités arbitrales et elle s’écarte à tel point de la raison d’être même de
l'arbitrage que, selon moi, elle ne permettrait même pas un accomplisse-
ment prima facie des attributions d’un tribunal arbitral. Puisque la Cour a
l’occasion.d’exprimer sa préoccupation devant un tel affaiblissement du
processus arbitral, j'estime qu’elle devrait le faire, faute de quoi, dans la
présente espèce comme dans les importants arbitrages à venir, une inter-
prétation littérale et isolée du contexte des termes définissant la compé-
tence arbitrale peut avoir pour conséquence que beaucoup d’efforts et
d’argent seront dépensés en pure perte dans des procédures complexes.
Cela représentera de grands frais pour les parties mais également portera
atteinte au prestige et à l’autorité de l’arbitrage international.

B. L'approche fondée sur I’« intention » des Parties

Jappliquerai maintenant l’approche qui prend en compte l’«inten-
tion» des Parties à travers l’analyse textuelle de l’objet et du but et à
travers les positions formulées par les Parties elles-mêmes. Une telle
approche confirme nettement l’interprétation fondée sur le contexte
présentée plus haut. Il n’est pas inutile à ce propos de rappeler que
sir Hersch Lauterpacht était un ferme partisan de cette approche:

«C’est l'intention des auteurs de la règle de droit en question
— qu'il s'agisse d’un contrat, d’un traité ou d’une loi — qui est le
point de départ et l’objectif de toute interprétation. » !

En fait, l'intention a une importance telle que certains juristes ? ont
attribué la place que doivent occuper le texte et le contexte dans l’interpré-
tation au fait que le texte est la preuve première de l'intention des parties.

| British Year Book of International Law, vol. 26 (1949), p. 83.
2 Voir Waldock, troisième rapport sur le droit des traités, Annuaire de la Commission
du droit international, 1964, vol. IT, p. 57.

91
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 14]

Pour reprendre les termes de McNair !, «le véritable devoir du juge est de
rechercher l’intention commune des parties à travers les mots du
texte».

Dans son résumé succinct des principes généraux découlant des
grandes théories de l’interprétation des traités, sir Gerald Fitzmaurice
souligne également cet aspect:

«i) L’objectif fondamental de l’interprétation des traités ... est de
donner effet aux intentions des Parties.

ii) Ces intentions sont présumées, prima facie, être exprimées et
représentées par les termes du traité lui-méme, lu comme un tout
indivisible, sur la base de la raison et du bon sens, et compte
dûment tenu des circonstances dans lesquelles il a été conclu;
mais si tel n’est pas le cas, ou si l’intention ne ressort pas des
termes avec sufisamment de certitude, on peut alors avoir
recours à des circonstances ou des moyens extrinséques...

iii) Il existe une présomption générale selon laquelle l’intention des
parties inclut l’intention de réaliser effectivement l’objectif visé
par le traité. Il est donc justifié, si cet objectif est clair, ...

a) d’interpréter le traité de manière à réaliser cet objectif plutôt
que de manière à ne pas le réaliser;

b) si plus d’une interprétation également valide du texte est rai-
sonnablement possible, d'adopter celle qui réalise le plus effica-
cement l’objectif visé... » ?

Les points iv) et v) traitent des conventions multilatérales générales et ne
nous intéressent pas ici.

La jurisprudence de la Cour admet également l’approche fondée sur
l’«intention» des Parties; elle a notamment déclaré dans l’avis consultatif
sur les Réserves à la convention pour la prévention et la répression du crime de
génocide:

«La considération des fins supérieures de la convention est, en
vertu de la volonté commune des parties, le fondement et la mesure
de toutes les dispositions qu’elle renferme.» (C.I.J. Recueil 1951,
p. 23.)

Les principes énoncés par Fitzmaurice, tirés des grandes théories de
l'interprétation (et exprimés «d’une manière à laquelle Lauterpacht
aurait fort bien pu s’associer » 3), sont tous applicables en l'espèce. Il ne
peut y avoir de doute quant à l'intention des Parties, au sens du traité lu
comme un tout indivisible et quant à l’interprétation qui permettrait de
réaliser l’objectif visé par le traité. Cette interprétation est celle qui

! Op. cit., 1961, p. 373.
2 Fitzmaurice, op. cit., p. 793-794; les italiques sont de moi.
3 Op. cit. p. 793.

92
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 142

considère que le traité incarne la volonté des Etats contractants d’obtenir
une fois pour toutes le règlement du différend relatif à leur frontière mari-
time qui les avait embarrassés pendant tant d'années.

J'ai conscience que, s’agissant de questions d’interprétation, des diffi-
cultés peuvent naître non seulement d’un désaccord sur le sens des mots,
mais aussi de différences d’attitude ou d’état d’esprit. Il se peut alors que
les parties suivent « des chemins parallèles qui ne se rencontrent jamais»,
pour utiliser l’image de M. Fitzmaurice dans l’affaire Golder!, ou encore
qu’elles parlent «sur des longueurs d’onde différentes » 2. En l’occur-
rence, comme le montrera l’analyse qui va suivre, les deux Parties souhai-
taient un règlement complet du différend et avaient donc manifestement
le même état d'esprit. Pour utiliser le vocabulaire des contrats, on peut
dire qu’elles étaient clairement ad idem.

i) Le préambule

Le préambule d’un traité constitue à l'évidence une source de référence
intrinsèque. De cette source principale et naturelle, on peut tirer des indi-
cations quant à l’objet et au but du traité, même si le préambule ne con-
tient pas de dispositions de fond. Le paragraphe 2 de l’article 31 de la con-
vention de Vienne énonce spécifiquement ce principe lorsqu'il indique
que le contexte, aux fins de l'interprétation d’un traité, comprend non seu-
lement le texte mais aussi le préambule et certains autres éléments. Il
ressort également de la jurisprudence de la Cour, et notamment des arrêts
rendus dans l’affaire relative aux Droits des ressortissants des Etats-Unis
d'Amérique au Maroc? et dans l'affaire du Droit d'asile (Colombie/Pérou)*,
que la Cour a largement eut recours au préambule à des fins d’interpréta-
tion. Dans la première affaire, la Cour a rejeté une interprétation possible
de la convention de Madrid en raison de sa non-conformité avec les buts
de la convention tels qu’ils étaient spécifiquement formulés dans le
préambule. Dans la deuxième affaire, la Cour s’est référée à l’objet de la
convention de La Havane, tel qu’indiqué dans son préambule, pour inter-
préter l’article 2 de la convention. De même, d'importants arbitrages
internationaux ont pris appui sur le préambule d’un traité pour guider
leur interprétation >.

Le préambule du compromis examiné révèle sans ambiguïté que l’objet
du document était le règlement de la totalité du problème frontalier. Les
deux gouvernements, n’ayant pu résoudre par voie de négociation diplo-
matique /e différend relatif à la détermination de leur frontière maritime,
expriment leur désir, étant donné leurs relations amicales, de parvenir au

1 Cour européenne des droits de l'homme, série A, vol. 18, p. 42.

2 Sir Humphrey Waldock, cité par M. Fitzmaurice, ibid.

3 C.LJ. Recueil 1952, p. 196.

4 CLJ. Recueil 1950, p. 282.

5 Voir les paragraphes 19 et 20, Beagle Channel Arbitration, 1977, Wetter, The Interna-
tional Arbitral Process, 1979, vol. 1, p. 318-319.

93
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 143

règlement de ce différend dans les meilleurs délais. A cette fin, ils ont
décidé de recourir à un arbitrage. Ils n’ont pas demandé un arbitrage pour
obtenir un règlement partiel de leur différend, qui aurait probablement
été à l’opposé de l’objet et du but de l'accord.

ii) Position des Parties durant les négociations

L'article 32 de la convention de Vienne prévoit que, à titre de moyens
complémentaires d'interprétation, il peut être fait appel notamment aux
circonstances dans lesquelles le traité a été conclu «en vue de confirmer le
sens résultant de l'application de l'article 31» (les italiques sont de moi). Sur
la base des éléments disponibles dans la présente affaire, mais en tant que
moyens complémentaires d’interprétation seulement, il est clair que ces
éléments confirment la conclusion à laquelle conduisent l’interprétation
fondée sur le contexte et l'interprétation fondée sur «l’objet et le but»
mentionnées au paragraphe 1 de l’article 31.

Il n’est pas nécessaire de se référer dans le détail au processus qui a
abouti au compromis. Il suffit de noter que tout le processus de négocia-
tion entre les Parties a été conduit dans l’optique d’un règlement de tous
les aspects des questions concernant la frontière maritime. Les multiples
différends qui s’étaient produits de 1977 à 1985 entre les Parties n'étaient
pas limités à un aspect donné de la frontière maritime. Il n’était dans
l'intérêt d’aucune des Parties que la frontière, ou une partie quelconque
de celle-ci, demeure indéterminée. Telles ont été les circonstances dans
lesquelles l’accord visant à ce que l’affaire soit soumise à un arbitrage a été
conclu; elles confirment nettement l’interprétation résultant des autres
approches.

iii) Position des Parties devant le Tribunal

Je ne m'attarderai pas ici sur l’attitude de la Guinée-Bissau, dont la
position à cet égard n’a jamais été contestée. Je m’attacherai plutôt à expli-
citer celle du Sénégal. Il est clair que la position du Sénégal devant le
Tribunal était que l'intégralité du différend maritime était soumis à ce
dernier et que l’accord de 1960 couvrait la totalité de ce différend, c’est-
à-dire qu'il n’était pas limité à la mer territoriale, à la zone contigué et au
plateau continental, mais s’étendait aussi à la zone économique exclusive
et à la zone de pêche.

On trouve des indications de cette position dans les documents soumis
à la Cour:

a) Au paragraphe 53 du contre-mémoire qu'il a présenté au Tribunal, le
Sénégal explique la portée de l’article 2 du compromis d’arbitrage et
expose sa position au sujet de l’applicabilité des règles intertempo-
relles du droit international à l’accord de 1960. Il poursuit dans les
termes suivants:

«Sous bénéfice de ces deux précisions, le Gouvernement du Séné-
gal s’associe au commentaire fait par la Guinée-Bissau, commentaire

94
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 144

dont il ressort: 1) que s’il est admis que l’accord de 1960 a été valable-
ment conclu et lie les Parties, c’est lui, et lui seul, qui fait droit en ce
qui concerne la frontière maritime séparant l’ensemble des domaines
maritimes relevant de chaque Etat, conclusion corroborée par le fait
que les Parties souhaitent une ligne divisoire unique; et 2) que le
Tribunal est appelé à tracer lui même une ligne séparatrice dans la
seule hypothèse d’une réponse négative à la première question. C’est
cela que les Parties ont voulu; le MGB [mémoire de la Guinée-
Bissau] le souligne avec force et à juste titre.» (Mémoire de la
Guinée-Bissau déposé en la présente instance, annexes, livre IT; les
italiques sont de moi.)

b) Au paragraphe 153 de la duplique qu’il a soumise au Tribunal, le Séné-
gal affirme que la pratique subséquente :

«a également complété l’accord de 1960 et lui a en quelque sorte
donné une dimension supplémentaire. Elle l’a en effet enrichi sur le
plan «vertical», en ce qui concerne la délimitation de la colonne
d’eau surjacente... Le Gouvernement du Sénégal entend en effet
montrer que la pratique subséquente a accru la sphère d’application
initiale de l'échange de lettres franco-portugais de 1960 et que la
frontiére en mer des 240° du cap Roxo ne vaut pas seulement comme
limite du lit de la mer et de son sous-sol, mais également pour les eaux
surjacentes. »» (Mémoire de la Guinée-Bissau déposé en la présente
instance, annexes, livre III.)

c) Au paragraphe 245 de la méme duplique, le Sénégal insiste une
nouvelle fois sur ce point:

«En d’autres termes, alors que la frontiére en mer établie par
l'accord de 1960 ne se rapportait, au-delà de la limite extérieure des
eaux territoriales, qu’aux plateaux continentaux, conformément a
état du droit international de la mer à cette date, toute une pratique
subséquente est venue enrichir et compléter l’accord de 1960 en
exhaussant en quelque sorte la limite des 240° aux eaux surja-
centes.»

d) Le paragraphe 246 du même document est ainsi libellé:

«Le Gouvernement du Sénégal avait d’ailleurs fait allusion, dans
son contre-mémoire, à cette extension de la sphère d’application de
l'accord de 1960, sur le plan spatial comme sur le plan matériel. Il
avait notamment remarqué que, dès son accession à l’indépendance,
il avait «exercé ses compétences, dans les domaines les plus divers,
dans les espaces maritimes relevant de sa juridiction nationale situés
au nord de [la ligne des 240°]». (CMS, par. 9.) Il avait ajouté qu’en
dehors des activités pétrolières, il avait été amené « à exercer ses pou-
voirs de police» en se référant à cette frontière en mer des 240°...»

95
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 145

e) A l'audience du Tribunal, le Sénégal a expliqué ainsi sa position:

«On constate qu’une ligne divisoire — une seule et pas une autre
— revient, non pas une fois, par hasard, mais constamment, sans
aucune exception, dans la pratique de ces Etats et dans l’exercice de
leurs compétences respectives. Et quelle est, Monsieur le Président,
cette ligne séparative ? C’est invariablement l’azimut des 240° du cap
Roxo.» (Mémoire de la Guinée-Bissau déposé en la présente
instance, annexes, livre IV, deuxième partie, plaidoiries du Sénégal
devant le Tribunal arbitral, procès-verbal n° 9, p. 83.)

Ces extraits ne laissent subsister aucun doute: le Sénégal considérait
que la question faisant l’objet de l'arbitrage était celle de la totalité de la
frontière maritime, et pas moins. Il affirmait que l’accord de 1960 visait la
totalité de la frontière maritime, et pas moins. L’objet de l’arbitrage était la
détermination de la totalité de la frontière maritime, et pas moins. Ainsi,
la première question, lue dans son contexte ainsi qu’à la lumière de l’objet
et du but du compromis, avait trait au caractère obligatoire de l’accord de
1960 en ce qui concerne la totalité de la frontière maritime, et pas moins.

Tout comme le Sénégal prônait l'acceptation de la délimitation de 1960
en ce qui concerne toute la frontière maritime, la Guinée-Bissau affirmait
que cet accord était sans effet en ce qui concerne la totalité de cette fron-
tière.

Le principe d'interprétation exprimé par la maxime ut res magis valeat
quam pereat, souvent désigné sous le nom de principe de l’effet utile, est
un autre principe général d’interprétation qui peut étre invoqué sous le
chapitre de l'intention des parties. Il traduit une sagesse particulièrement
bienvenue dans l’interprétation des accords, tel l’accord en litige, pour
lesquels un attachement excessif au sens littéral des mots peut non seule-
ment étouffer l'esprit de l’accord mais également nuire à l’harmonie que
l’accord est censé promouvoir. Même si la jurisprudence de la Cour justi-
fie largement d'appliquer le principe de l’effet utile, l’on ne saurait bien
sûr pousser l’application de ce principe jusqu’à attribuer aux dispositions
du traité un sens qui contredirait leur lettre et leur esprit !.

D'autre part, il y a lieu de noter que la Commission du droit internatio-
nal a été d’avis que, dans la mesure où la maxime est l’expression d’une
règle générale d'interprétation, elle est incorporée dans le paragraphe 1 de
l'article 31 qui stipule qu’« un traité doit être interprété de bonne foi» et «à
la lumière de son objet et de son but » 2. La Commission du droit internatio-
nal poursuit en observant:

«Lorsqu'un traité est susceptible de deux interprétations, dont
l’une permet et l’autre ne permet pas qu'il produise les effets voulus, la

! Interprétation des traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,
C.L.J. Recueil 1950, p. 229.

2 Conférence des Nations Unies sur le droit des traités, op. cit., p.42; les italiques sont de
moi.

96
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 146

bonne foi et la nécessité de réaliser le but et l’objet du traité exigent que
la première de ces deux interprétations soit adoptée. » !

Si l’on s’attache à rechercher l’«intention» des Parties, il apparaît
qu'aucune des Parties n’envisageait un règlement partiel du différend. En
fait, cette solution était tellement éloignée de leur intention que l’on peut
raisonnablement supposer qu'aucune des deux Parties n’aurait recouru à
un arbitrage si elle avait prévu une issue aussi peu décisive, celle-ci ne
pouvant qu’aggraver le problème et les éloigner encore plus d’un règle-
ment définitif.

En appliquant la méthode fondée sur l’«intention des parties», il y a
lieu naturellement d’être toujours sur ses gardes afin de ne pas prêter au
traité une disposition qui ne figure pas dans le texte. Dans l’affaire de
l Accès et stationnement des navires de guerre polonais dans le port de Dant-
zig(C.P.J.1. série A/B n° 43, p. 144), la Cour permanente de Justice interna-
tionale a averti que la Cour n’était pas disposée à admettre que l’on puisse
élargir le texte d’un traité «et y voir des stipulations représentées comme
étant le résultat des intentions proclamées par les auteurs du traité, mais
que ne formule aucune disposition du texte lui-même». En ce qui
concerne l’affaire dont nous sommes saisis, il n’est pas question d’intro-
duire dans le document des stipulations qui ne s’y trouvent pas déjà. Le
sens se dégage de l’ensemble du document dès le préambule.

Le règlement du différend était donc la base sur laquelle le Tribunal a été
chargé de ses lourdes responsabilités. On attendait de celui-ci qu’il définisse
avec netteté une frontière indistincte du fait des prétentions contradictoires
des Parties et qu’il établisse une base solide sur laquelle les Parties puissent
à l'avenir ordonner leurs affaires. Les arbitres ne pouvaient pas interpréter
différemment leur mandat à la lumière des normes du droit international
telles qu’elles sont énoncées dans la convention de Vienne en particulier.

C. L'approche « téléologique »

Je n’appliquerai pas ici l’approche téléologique, telle qu’elle est quel-
quefois appliquée sous ses formes les plus extrêmes pour assigner au traité
un objet ou un but extrinsèque qui pourrait ne pas coïncider avec les
intentions des parties. Je recherche un objet ou un but qui soit solidement
ancré dans le texte du traité et dans la position adoptée par les parties
elles-mêmes à ce sujet. A cet égard, cette approche est liée aux approches
présentées dans les deux sections précédentes.

Je ne vais plus loin en invoquant un but plus étendu que lorsque je fais
appel aux principes établis concernant le but fondamental des compromis
d'arbitrage. Dans cette limite, il est légitime de recourir à la méthode téléo-
logique. Comme le fait observer Fitzmaurice, «il est indubitable qu’un
élément téléologique entre dans l’interprétation et y occupe, dans certaines
limites, une place légitime » 2.

! Conférence des Nations Unies sur le droit des traités, op. cit., p. 42; les italiques sont de moi.
2 Op. cit., p. 342.

97
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 147

Ainsi appliquée, l’approche téléologique est un autre moyen encore
de confirmer les conclusions auxquelles ont abouti les deux autres
approches.

Avec ces remarques introductives, et sous réserve des limites indiquées,
je ferai observer que le but fondamental d’un compromis d’arbitrage est
manifestement le règlement amiable des questions que les parties ont
chargé le tribunal arbitral de résoudre. Comme Ie note Verzijl, Parbitrage
est «une procédure du droit international visant à mettre fin à un diffé-
rend né entre des Etats souverains par la décision, ayant force obligatoire,
d’une ou plusieurs tierces personnes» !. Ce but a d’autant plus de force
qu’il concorde avec l’un des objectifs suprémes du droit international, à
savoir le règlement harmonieux des différends internationaux en vue de
l'élimination des frictions continues qui mettent la paix en danger.

La Cour permanente de Justice internationale a eu l’occasion d’appli-
quer la méthode téléologique, à propos de l’arbitrage, et de se prononcer
sur ce que doit être le but d’une convention d’arbitrage. Dans l'affaire de
l Usine de Chorzow, examinant l’article 23 de la convention conclue entre
l’Allemagne et la Pologne en 1922 (qu’elle qualifie de «clause compro-
missoire typique »), la Cour permanente a déclaré:

«Pour l'interprétation de l’article 23, il convient de s’attacher, non
seulement à l’évolution historique des conventions d’arbitrage et à
leur terminologie, ainsi qu’au sens grammatical et logique des mots
employés, mais aussi et surtout à la fonction qui doit, selon la volonté
des Parties contractantes, être attribuée à cette disposition. » (Usine
de Chorzéw, compétence, arrêt n° 8, 1927, C.P.J.L. série À n° 9, p. 24.)

La Cour a poursuivi en ajoutant:

« Une interprétation qui obligerait la Cour à s’arrêter à la simple
constatation que la convention a été inexactement appliquée ou
qu’elle est restée sans application, sans pouvoir fixer les conditions
dans lesquelles tes droits conventionnels lésés peuvent être rétablis,
irait à l'encontre du but plausible et naturel de la disposition, car une
pareille juridiction, au lieu de vider définitivement un différend, lais-
serait la porte ouverte à de nouveaux litiges. » (/bid., p. 25.)

Ces considérations revêtent une grande importance pour l'affaire dont
nous sommes saisis, vu l'interprétation restrictive que le Tribunal a
donnée de la clause qui définit son mandat, interprétation qui, pour
emprunter la formule de la Cour permanente, «au lieu de vider définitive-
ment un différend, laisserait la porte ouverte à de nouveaux litiges ».

Dans le cadre de la présente affaire, ces considérations me conduisent à
penser que le Tribunal arbitral, en vertu du compromis, avait reçu pour

' J. H. W. Verzijl, International Law in Historical Perspective, 1976, vol. VIII, p. 143.

98
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 148

mission de régler le probléme qui avait conduit les Parties devant lui, ou,
pour employer les mots de Verzijl, «pour mettre fin à un différend qui est
né entre Etats souverains ». C’est ce qu’il n’a absolument pas fait et toute
interprétation qui rendrait possible la voie que le Tribunal a prise ne serait
pas en harmonie avec le principe d’interprétation à l’examen.

Dans le cas où deux interprétations sont également acceptables, l’une
laissant des points en litige sans solution, l’autre les réglant tous,
l'approche téléologique devrait faire peser la balance en faveur de la
seconde. En l'espèce, l'approche «textuelle » et celle de la recherche des
«intentions » ont déjà conduit à cette seconde interprétation et l'approche
téléologique ne fait que la confirmer.

Lorsque, comme dans la présente affaire, les parties ont mis un terme à
des années de désaccord pour en venir au stade où elles soumettent leur
différend à l’arbitrage, la protection du compromis dans son intégralité
revêt une importance toute particulière. La Cour se doit d’être vigilante
pour mettre le compromis et l’arbitrage à l'abri d’interprétations risquant
d’aller à l'encontre de leur but essentiel.

La mesure limitée dans laquelle j'ai usé de la méthode téléologique
d'interprétation écarte toute nécessité de l’analyser plus avant dans la
présente opinion. Si l’on se tourne vers l’avenir, il se peut que la méthode
d'interprétation téléologique puisse, en se substituant au strict formalisme
juridique, jouer un réle accru dans le développement du droit internatio-
nal!. Il se peut fort bien que la règle qui veut que l’on se réfère, pour
l'interprétation, à l’«esprit» du traité? ou à des valeurs importantes
devienne plus généralement admise à mesure que le droit international se
développera ?. Ce sont la des questions que la jurisprudence devra exami-
ner demain.

Dans la présente affaire, il suffira de relever que les horizons qu’ouvre
la méthode téléologique peuvent éviter à l'interprète le risque de trop
s'attacher au sens littéral des mots et de perdre ainsi de vue les objectifs
fondamentaux de l'instrument en question.

L’adage interest reipublicae ut sit finis litium s applique également aux
décisions judiciaires et aux sentences arbitrales, aux procédures natio-
nales et aux procédures internationales. Une réponse partielle qui risque

' Voir l'opinion dissidente de M. Tanaka dans les affaires du Sud-Ouest africain,
deuxième phase, C.1.J. Recueil 1966, en particulier p. 276-278.

2 Voir l'opinion dissidente de M. Alvarez dans Anglo-Iranian Oil Co., C.J. Recueil
1952, p. 126; Sud-Ouest africain, exceptions préliminaires, arrêt, C.1J. Recueil 1962,
p. 336; voir la remarque de lord Diplock dans Rv. Henn (1980), 2 All England Reports,
166, selon laquelle, lorsqu'elle interprète les traités, la Cour de justice des Commu-
nautés européennes cherche à donner effet à l’«esprit» plutôt qu'à la lettre des traités.

3 Voir Rousseau, Droit international public, 1, p.29; M.S. McDougal, H. D. Lasswell et
J. L. Miller, The Interpretation of Agreements and Worid Public Order, 1967, p. 39-45;
Richard Falk, The Status of Law in International Society, 1970, p. 368-377; id., «On
Treaty Interpretation and the New Haven Approach: Achievements and Prospects»,
Virginia Journal of International Law, 1967-1968, vol. 8, p. 323; Julius Stone, « Fictional
Elements in Treaty Interpretation — A Study in the International Judicial Process »,
Sydney Law Review, 1953-1955, p. 363-368.

99
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 149

fort d’aggraver la confusion et l’incertitude existantes n’est pas conforme
à cet adage, qui reflète la principale raison d’être du caractère définitif des
sentences.

L'article 34 du modèle de règles sur la procédure arbitrale adopté par la
Commission du droit international dispose que la sentence arbitrale
«décide définitivement et sans appel la solution du différend». Elle ne
peut le faire que si elle règle l'essentiel du différend. Si elle n’en tranche
qu’une partie, laissant subsister un vide béant que devra combler une
nouvelle décision arbitrale, on voit mal comment une telle sentence peut
avoir un caractère définitif.

Un autre aspect du même principe, exprimé du point de vue des plai-
deurs plutôt que de la communauté — nemo debet bis vexari pro una et
eadem causa (dont le pendant en droit pénal est nemo debet bis vexari pro
uno et eodem delicto) — est également pertinent en l’espèce car, après tous
les efforts qu’elles ont déployés pendant des années pour arriver à cet
arbitrage, les deux Parties avaient le droit d’escompter un règlement défi-
nitif de leur différend sans avoir à faire face à une deuxième et longue
procédure arbitrale. Le fait qu’une part importante du différend n’a pas
été tranchée a eu un effet qui est exactement à l’opposé de celui qu’envisa-
gent les adages ci-dessus.

Si je ne me trompe pas dans les principes d'interprétation que j'ai appli-
qués, il me semble qu’il n’y a qu’une seule conclusion à laquelle le Tribu-
nal aurait pu parvenir concernant la seconde question s’il avait appliqué
les règles d'interprétation des traités reconnues à la fois par le droit inter-
national coutumier et par sa codification dans la convention de Vienne
sur le droit des traités. Ces règles s’imposaient au Tribunal et ne lui lais-
saient aucune autre possibilité. A moins de beaucoup s’écarter du véri-
table différend en donnant un sens littéral à des formules telles que
«réponse négative» extraites de leur contexte au mépris de ces règles
d'interprétation, le Tribunal devait nécessairement parvenir à la conclu-
sion qu’il était tenu d’aborder la seconde question.

On remarquera que, dans cette analyse, j'ai eu recours à des théories
d'interprétation très généralement admises, dont on peut dire qu’elles
représentent la doctrine principale, à l'inverse d’autres théories d’inter-
prétation qui n’ont pas encore été universellement acceptées. Je me suis
abstenu de recourir à d’autres théories car une conclusion qui doit être
assez sûre pour permettre de fonder une déclaration de nullité exige qu’on
l’examine en se basant sur un terrain solide.

L'analyse qui précède a montré clairement que la seule interprétation à
laquelle aboutissent les méthodes de recours au contexte et aux «inten-
tions » et la méthode téléologique est que l’ensemble du différend consti-
tuait l’objet de l’arbitrage en général et de la première question en
particulier. Il est clair aussi que le devoir des arbitres était d’avoir
constamment à l’esprit l’objet et le but essentiels de la tâche qu'ils avaient
entreprise, à savoir la détermination de l’ensemble de la frontière mari-
time et la résolution du grave différend qui avait surgi entre les Parties.

Les conclusions auxquelles on parvient en appliquant les principes

100
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 150

d’interprétation se trouvent d’ailleurs renforcées par la conception que le
Tribunal lui-méme avait de la question qui lui était soumise.

Le Tribunal savait bien que «les relations» ne se limitaient pas a la mer
territoriale, à la zone contigué et au plateau continental, mais s’étendaient
aussi à la zone économique exclusive et à la zone de pêche. Il n’a jamais été
contesté devant le Tribunal que la portée du différend s’étendit aux
cing zones. La décision qu’il a rendue montre aussi qu’il était conscient du
fait que les limites de ces cinq zones lui étaient soumises pour qu'il statue à
leur sujet. D’ailleurs, la sentence porte comme en-tête, selon des termes que
le Tribunal a certainement choisis lui-même, le titre «Tribunal arbitral pour
la détermination de /a frontière maritime » (les italiques sont de moi).

Ayant décidé que l’accord était « valable, entièrement valable » (sentence,
par. 82), il incombait au Tribunal de passer à l’interprétation de cet accord
dans le contexte du différend concret qui s’était élevé entre les Parties et qui
était au premier rang de leurs préoccupations. La question à laquelle il était
ainsi demandé au Tribunal de répondre n’était pas une question d’interpré-
tation académique, mais une question très concrète et fermement enracinée
dans le réel. Comment le Tribunal envisageait-il cette tâche ?

Pour citer les termes que le Tribunal a employés:

«Le seul objet du différend soumis par les Parties au Tribunal
porte donc sur la détermination de la frontiére maritime entre la
République du Sénégal et la Republique de Guinée-Bissau, question
qu’elles n’ont pu résoudre par voie de négociation.» (/bid., par. 27;
les italiques sont de moi.)

S’il devait encore subsister le moindre doute concernant la façon dont le
Tribunal avait compris la question qu’il examinait, ce doute est dissipé
par le Tribunal lui-même. Au paragraphe 83 de sa sentence, il déclare:

«Le Tribunal ne recherche pas ici s’il existe une délimitation des
zones économiques exclusives fondée sur une norme juridique autre
que l’accord de 1960, telle qu’un accord tacite, une coutume bilaté-
rale ou une norme générale, If cherche seulement à voir si l'accord, en
lui-même, peut être interprété de manière à englober la délimitation de
l'ensemble des espaces maritimes actuellement existants.» (Les itali-
ques sont de moi.)

Si telle était la question que le Tribunal cherchait à régler, il y a claire-
ment répondu par la négative.

Le fait que le différend avait trait à la frontière dans son ensemble était
donc incontestable. Ce fait, solidement gravé dans la pierre, pour ainsi
dire, fournissait le moule dans lequel était conçu l'arbitrage, qui a donné
au compromis la forme qu’il a revêtue et dont aucune interprétation du
compromis n’aurait dû pouvoir sortir. Tel était le contexte dans lequel la
première et la seconde question devaient être lues ; et si, comme l’article 31
de la convention de Vienne sur le droit des traités nous en fait obligation,
nous tenons compte de l’objet et du but de l’accord, telle est la conclusion
à laquelle nous sommes inexorablement conduits.

101
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 151

Il était bien sir loisible au Tribunal de rejeter les arguments des deux
Parties en ce qui concerne la portée de l’accord de 1960 et de répondre,
comme il l’a fait, que cet accord ne s’appliquait qu’à certains secteurs de la
frontière. Toutefois, compte tenu de l’objet et du but du compromis
d'arbitrage, le Tribunal ne pouvait ensuite lire la seconde question que
comme lui imposant de déterminer ce que la première question avait laissé
indéterminé et d’achever la tâche qui lui avait été confiée. Régler une
partie du différend frontalier en laissant d’autres questions en suspens,
dans l’attente d’une détermination ultérieure, était, pour le Tribunal, se
dérober à sa fonction et aller à l’encontre de sa raison d’être.

Le Tribunal n’a donc pas interprété le compromis conformément à son
propre entendement de la question qui lui était soumise. Il n’a pas non
plus donné effet au devoir impératif que lui imposaient la convention de
Vienne et les règles d'interprétation reconnues. Ce faisant, il a laissé pen-
dante et sans solution une partie importante de sa tâche. I] a aggravé la dif-
ficulté des Parties, au lieu de remplir sa mission, qui était de les résoudre.
En bref, il a perdu de vue la raison pour laquelle il avait été créé. Une
cause de nullité aussi patente autorise la Cour, pour les raisons exposées
plus loin dans la présente opinion, à dire que la sentence était minée dans
ses fondements et ne peut donc être maintenue. Eu égard au recours très
large et croissant qui s’attache à l’arbitrage international comme moyen
de règlement pacifique des différends, cette louable tendance risquerait
d’être compromise si des organes arbitraux solennellement chargés de
régler des questions majeures de cette nature pouvaient, en interprétant
leur compétence de façon aussi restrictive, éluder la charge et la responsa-
bilité de trancher les questions confiées entre leurs mains.

Quelles sont les conséquences qui découlent en droit des principes
esquissés dans l'examen qui précède ?

IJ. LA SENTENCE EST-ELLE NULLE ?

Pour analyser l’effet juridique sur la sentence des circonstances décrites
jusqu’ici, il faut examiner un certain nombre de principes juridiques qui
ont tous fait l’objet de conclusions détaillées devant la Cour. La question
centrale est de savoir si l’interprétation manifestement incorrecte du
compromis et de la mission confiée au Tribunal, ainsi que la conduite
ultérieure du Tribunal, entraîne la nullité de la sentence. Si telle est la
conséquence en droit, il faut alors se demander si la sentence est nulle en
sa totalité ou seulement en ce qui concerne la décision de ne pas examiner
les points restant à trancher dans le cadre de la seconde question.

Dans l’étude qui suit, on traitera d’abord des présomptions et principes
juridiques applicables à la protection de la sentence avant d'examiner
brièvement les concepts de nullité et d’excès de pouvoir. On verra ensuite
si la nullité d’une sentence arbitrale prend effet par elle-même ou si elle
dépend de l'existence d’un tribunal ayant compétence pour en juger. Il
faut alors considérer deux questions conceptuelles, qui sont celles de

102
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 152

savoir si le fait de ne pas répondre à la seconde question a résulté d’une
décision et si une décision négative ne peut pas constituer un excés de
pouvoir, ainsi que le Sénégal l’affirme. On examinera ensuite brièvement
la thése de la Guinée-Bissau, selon laquelle la décision est frappée de
nullité en conséquence de l’absence de motivation, et celle du Sénégal,
selon laquelle le principe de la compétence de la compétence fait que les
questions d’interprétation sont du ressort exclusif du Tribunal. L’on
analysera enfin un peu plus en détail le principe de séparabilité tel
qu’appliqué aux problèmes déjà réglés et à ceux restant en suspens.

Charge de la preuve de l’invalidité de la sentence arbitrale

Comme Balasko l’a écrit dans son ouvrage célèbre |, la validité d’une
sentence arbitrale doit être présumée.

Dans l’affaire de la Sentence arbitrale rendue par le roi d'Espagne
(C.LJ. Recueil 1960, p. 206), la Cour a suivi le principe selon lequel la
charge de la preuve incombe à la partie prétendant que la sentence est
invalide. L'étude qui suit part de ce principe et tient dûment compte de la
présomption de validité. La charge de renverser cette présomption
incombe à la Guinée-Bissau et cette charge, compte tenu de l’importance
du caractère définitif des sentences arbitrales, est lourde. De plus, la thèse
de la Guinée-Bissau (audience publique du 4 avril 1991, CR 91/3,
p. 85-87) selon laquelle, dans le cas d’un vice patent, c’est à la partie qui
défend la sentence qu’il incombe de prouver qu’elle est valide ne saurait
être accueillie. La présente opinion part de l’idée que la partie qui conteste
la sentence doit dans tous les cas prouver l’existence de facteurs de suffi-
samment de poids à l’appui de son allégation d'invalidité de la sentence.

Protection de la sentence et protection du compromis

La République du Sénégal a soutenu devant la Cour, et ce à juste titre,
que lorsque nous sommes appelés à nous prononcer sur la validité d’une
sentence nous devons garder à l’esprit que l'institution de l'arbitrage
représente l’une des grandes réalisations de l’ordre juridique internatio-
nal. Lourde est donc la responsabilité qui pèse sur une juridiction interna-
tionale invitée à déclarer nulle une sentence arbitrale rendue en vertu d’un
compromis valide librement conclu par les parties. Une telle déclaration
de nullité ne doit pas être demandée à la légère, et aucune juridiction ne
doit la prononcer à la légère.

Dans le même temps, il convient de noter que le respect qui est dû à
l'arbitrage international exige non seulement le respect de la sentence
mais aussi celui du compromis qui est la base sur laquelle la sentence
repose. En conséquence, si l’on doit respecter l’intégrité et le caractère
définitif de la sentence arbitrale, ce principe de déférence à l’égard des
sentences ne saurait les protéger quelle que soit la gravité des écarts entre

1 A. Balasko, Causes de nullité de la sentence arbitrale en droit international public,
1938, p. 201.

103
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 153

la voie suivie par l’arbitrage et le cap que lui traçait le compromis. Loin de
préserver le respect de l'institution arbitrale, une telle attitude saperait le
respect véritable que cette institution mérite. Imposer de façon absolue le
caractère définitif de la sentence ne peut se faire qu’au détriment de l’arbi-
trage en tant qu’institution.

I] existe une tension naturelle entre les deux principes décrits, et un
examen scrupuleux s’impose donc pour les délimiter. Ce faisant, il nous
est demandé de peser les avantages de la certitude et le danger des écarts
par rapport au compromis, et il n'existe pas de formule toute faite qui
permette d’harmoniser ces considérations entre elles. La tâche de la Cour
n’est pas une tâche aisée. Pourtant, comme cela arrive si souvent en droit,
quand des principes s’opposent et visent à l'emporter les uns sur les
autres, il est des cas où une considération se présente avec tant de force
que l’autre doit à l’évidence passer au second plan. La présente affaire
appartient à cette catégorie.

La jurisprudence internationale fournit de nombreux exemples dans
lesquels le principe de l'intégrité du compromis l’a emporté sur celui de
l'intégrité de la sentence. Ainsi, lorsqu'un tribunal invité à décider laquelle
des deux parties au différend doit se voir accorder la souveraineté sur un
territoire ne tranche pas cette question mais examine s’il doit exister une
servitude sur le territoire, la sentence ne peut évidemment pas être mainte-
nue (comme cela s’est passé dans l’affaire de I’ Ile Aves en 1865, la reine
d’Espagne étant l'arbitre !). C’est ainsi également que, lorsqu’un arbitre
chargé de choisir entre deux lignes frontière en recommande une troisième,
il outrepasse manifestement les limites de son pouvoir?. Ce sont là des
affaires où il est clair que les pouvoirs de l’arbitre ont été outrepassés.

Comme on le verra plus loin, une décision peut prendre une forme posi-
tive ou négative. On peut décider d’agir lorsque le compromis exige claire-
ment de ne pas le faire tout comme l’on peut prendre la décision de ne pas
agir lorsque le compromis exige clairement que l’on agisse. Dans l’un et
l’autre cas, on est en présence d’une décision qui outrepasse le pouvoir de
l'arbitre et qui conduit ce dernier à sortir, pour ainsi dire, du cadre du
compromis. En pareil cas, on ne peut soutenir que la décision qui en
résulte est valable car elle ne repose pas sur ce fondement du consente-
ment mutuel qui est la condition préalable au pouvoir arbitral. Sans ce
fondement, la sentence ne peut se tenir ni être reconnue.

La notion de nullité

Quelques brèves observations liminaires éclairciront la terminologie
adoptée dans cette section car, en matière de nullité, les connotations

1 A. de Lapradelle et N. Politis, Recueil des arbitrages internationaux, vol. II, p. 414.

2 Voir l'affaire de la Northeastern Boundary: Arbitration under the Convention of
September 29, 1827, dans laquelle le roi des Pays-Bas, prié de choisir entre les lignes
frontière, a, dans sa sentence de 1831, recommandé une troisième ligne (Moore, Interna-
tional Arbitrations, vol. ¥, p. 133-136).

104
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 154

quelque peu différentes que les divers systèmes juridiques attachent à
certaines des expressions utilisées sont parfois source de confusion.

Le droit des contrats, le droit matrimonial et, plus récemment, le droit
administratif sont des domaines où les systèmes juridiques nationaux ont
traditionnellement dû faire des distinctions entre les résultats de toute une
série de vices. La terminologie du droit international en matière de nullité
a son origine dans ces notions de droit interne. Les systèmes de la common
law et du droit civil diffèrent par leur manière de classer les situations juri-
diques qui en résultent.

Le système de droit civil distingue au moins trois types de statut juridi-
que résultant d’un vice alors que, généralement parlant, la common law se
contente de deux. La signification du mot «nullité » n’est donc pas iden-
tique dans l’un et l’autre système. En règle générale, la terminologie du
droit international semble dans ce domaine s’étre alignée sur celle du
systéme de droit civil.

Les trois principaux types de nullité relevés par les publicistes sont:

i) Pinexistence;
ii) la nullité absolue; et
iii) la nullité résultant de l’annulation par une autorité compétente !.

Le terme «inexistence » n’est pas un terme de common law. La common
law distingue entre les actes qui sont:

i) nuls; et

ii) annulables, c’est-à-dire ceux qui conservent leur validité et produi-
sent des effets juridiques tant qu’ils n’ont pas été annulés, par une
autorité compétente, auquel cas la nüllité peut produire des effets
rétroactifs.

La catégorie iii) du premier groupe entrerait, en common law, dans celle
des actes annulables et lorsque le terme nullité est utilisé en droit interna-
tional ce peut très bien être pour décrire le statut d’un acte qui, pour la
common law, est seulement annulable.

Lorsque le terme «nullité » est utilisé dans la présente opinion, il ne le
sera pas au sens iii) — c’est-à-dire au sens d’annulabilité — carla Cour ne
siège pas en appel ni en revision et n’a pas pour mission d’invalider un acte
qui par ailleurs serait valide. Elle a à se prononcer sur le statut de la
sentence rendue par le Tribunal arbitral.

Quelques mots sont nécessaires pour clarifier la distinction entre les
catégories i) et ii) dans la première classification.

! Voir R. Y. Jennings, « Nullity and Effectiveness in International Law », Cambridge
Essays in International Law: Essays in Honour of Lord McNair, 1965, p. 65-67.

105
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 155

L’acte inexistant n’est pas un acte du tout. Une personne n’ayant aucun
pouvoir judiciaire qui prétendrait rendre une décision judiciaire produi-
rait une «décision» qui pourrait être qualifiée d’inexistante. En aucun
cas, cette prétendue « décision » ne peut produire d’effets juridiques. Elle
n’a jamais constitué un acte juridique. Si, dans cette affaire, il n’y avait pas
en fait eu de majorité pour la décision du Tribunal au motif que le vote du
président était vicié par sa déclaration, il y aurait eu inexistence, ce qui
bien entendu n’est pas le cas ici.

D'autre part, on peut avoir affaire à une décision ou à un acte juridique
qui, bien que régulier en apparence, est illégal pour un motif sans rapport
avec la régularité procédurale de sa création. Par exemple, un traité qui va
al’encontre d’une règle du jus cogens, bien que créé en pleine conformité
avec toutes les prescriptions de régularité procédurale, peut néanmoins
étre nul pour un motif sans rapport avec ces formalités procédurales.
Comme le fait observer Jennings:

«Je traité peut remplir toutes les conditions pour étre un traité
valide et être nul non parce qu’il lui manque un élément essentiel
d’un traité valide mais parce qu'il va à l’encontre de la règle générale
du jus cogens... Un traité qui va à l'encontre d’une règle du jus cogens
n’a pas cet effet parce qu'il lui manque un ingrédient essentiel, mais,
au contraire, précisément parce qu'il est un traité. » (Op. cit. p. 66-67.)

En d’autres termes, un acte qui est nul parce qu’il va à l’encontre d’un
principe fondamental ne relève pas de la même catégorie qu’un acte qui
n’a jamais été un acte juridique.

L’inexistence et la nullité absolue peuvent donc être distinguées bien
qu’elles aient ceci en commun qu’elles sont des nullités dès le départ et
qu'une déclaration d’un tribunal ou d’une juridiction compétente n’est
pas nécessaire pour les priver d’effets juridiques.

La présente affaire, telle qu’elle a été soumise à la Cour, repose unique-
ment sur l'hypothèse que l’acte en question, à savoir la sentence du Tribu-
nal, est inexistant ou nul ab initio, et que la Cour n’a pas besoin de
l’invalider mais qu’il lui suffit de le déclarer nul depuis l’origine. La requé-
rante elle-même a souligné qu’elle ne s’adresse pas à la Cour en tant
qu’instance d’appel ou de revision. Pour cette raison, nous n’avons pas
besoin d’examiner la question de l’annulabilité.

Le Sénégal a avancé l’argument selon lequel, étant donné qu’aucun acte
d'annulation n’est requis pour une déclaration de nullité, le rôle du tribu-
nal qui fait une telle déclaration se réduit à avaliser de façon purement
mécanique un état de fait préexistant. Cette thèse du Sénégal ne peut être
retenue. Les déclarations de nullité ont une signification juridique impor-
tante et la compétence pour faire de telles déclarations dans les circons-
tances appropriées accroît plutôt qu’elle ne diminue le rôle de Ja Cour en
sa qualité de gardienne du droit international et de ses principes. En exer-
çant cette compétence, la Cour peut contribuer à donner un caractère
dynamique à cette branche en développement de la jurisprudence inter-

106
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 156

nationale et à la façonner d’une manière qui protégera Pintégrité et le
prestige du processus arbitral.

Développement de la notion de nullité

Le droit international, quoique étant encore une science dans l’enfance,
a fait des progrès remarquables depuis l’époque de Grotius qui, a un stade
très primitif de son évolution, avait perçu la nécessité d’investir la décision
arbitrale internationale d’un caractère définitif et d’une validité incontes-
tée !. Les fondements de l’arbitrage international devaient alors être soli-
dement posés. Mais le droit ne pouvait demeurer statique et après que des
auteurs comme Pufendorf ont ouvert les premières brèches dans le prin-
cipe du caractère définitif de la sentence, la doctrine plus récente a édifié
sur ces bases une structure de plus en plus adaptée à la diversité des situa-
tions auxquelles elle doit répondre dans un monde en mutation.

Au fur et à mesure que la théorie du droit se développait, un grand
nombre d’auteurs sont apparus qui analysaient de manière très approfon-
die les circonstances dans lesquelles une sentence pouvait être considérée
comme nulle. Dès 1873, l’Institut de droit international a adopté un
règlement concernant la procédure des tribunaux arbitraux. L'article 27
de ce règlement disposait qu’une sentence arbitrale est nulle dans certains
cas, notamment en cas d’abus d’autorité.

Cela n’est pas à dire que des voix respectées n’aient pas exprimé l’opi-
nion opposée. Lillustre de Martens, par exemple, à la conférence de
La Haye de 1899, a vigoureusement combattu la possibilité d’annuler ou
de reviser une sentence arbitrale 3. De même, les conventions de La Haye
de 1899 et 1907, dans leurs articles relatifs à l’arbitrage, décrivent les
sentences arbitrales comme définitives et sans appel et n’indiquent pas
de causes de nullité (voir articles 48 et 54 de la convention de 1899 et
articles 73 et 81 de la convention de 1907).

Néanmoins, c’est opinion selon laquelle la validité des sentences arbi-
trales n’est pas absolue qui a depuis longtemps prévalu. Dans son rapport
de 1958, la Commission du droit international déclare ce qui suit en ce qui
concerne l’annulation d’une sentence:

«Le rapporteur spécial et la Commission elle-même n’ont pas
adhéré à la doctrine absolue selon laquelle la sentence arbitrale

! Grotius, De jure belli ac pacis, livre HI, chap. XX (xv), dans The Classics of Interna-
tional Law, publié sous la direction de J. B. Scott, vol. IE, p. 823.

2 Dans son mémoire déposé en la présente instance (par. 63, note de bas de page), la
Guinée-Bissau cite toute une série de publicistes et notamment A. Balasko, F. Bondil,
E. Borel, F. Castberg, A. El Ouali, P. Guggenheim, W. G. Hertz, M. A. Pierantoni,
G. Salvioli, M. Reisman, J. H. W. Verzijl, J. G. Wetter et J. C. Witenberg. A cette liste, on
peut ajouter Hall, Oppenheim, Brierly, Hyde, Fauchille, Nys, Heffter, Bluntschli, Fiore,
Twiss et Rolin, entre autres.

3 Voir Conférence internationale de la paix, 1899, Procés-verbaux des séances de la
Conférence, p. 186.

107
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 157

devait être considérée comme définitive, même si elle se révélait
comme moralement inacceptable ou pratiquement inapplicable. » !

De nouveaux développements et affinements des motifs de nullité
doivent nécessairement en découler et la Cour sera certainement appelée
à jouer un rôle important en développant les principes qui permettront de
réaliser un véritable équilibre entre le principe qu’une sentence est défini-
tive et la reconnaissance, quand il y a lieu, de l’existence de vices.

La nullité d’une sentence rendue en l’absence de compétence est de
plus un principe bien accepté dans les systèmes juridiques internes. En
common law, l’un des textes classiques sur le caractère définitif des juge-
ments et des sentences déclare:

«il est clairement établi que lorsqu'un tribunal arbitral outrepasse la
compétence dont il a été investi par la convention des parties, par la
décision du tribunal ou par la loi, sa sentence, loin d’avoir l’autorité
de la chose jugée, est considérée comme frappée de nullité absolue
soit dans sa totalité, soit en partie, selon le cas » 2.

Dans les systèmes de droit civil, le principe selon lequel un arbitre ne
peut outrepasser son autorité est consacré depuis longtemps puisqu'il
remonte à l’adage romain arbiter nihil extra compromissum facere potest.
Le principe qui veut que les arbitres ne peuvent outrepasser leurs pouvoirs
et trancher des points qui ne leur ont pas été véritablement soumis a été
adopté très tôt en droit international.

Excès de pouvoir et infra petita

La doctrine s’est continuellement développée depuis sa formulation
par les premiers publicistes tels que Vattel (op. cit), en particulier sous la
rubrique de l’excès de pouvoir, et de nombreuses affaires ont constitué
autour d’elle une jurisprudence considérable. Il suffit de consulter des
traités comme celui de Verzijl*, pour voir qu’au cours de l’histoire les
grandes affaires où l'excès de pouvoir a été invoqué ont été nombreuses.
Dans la catégorie des excès de pouvoir, on entend par décision infra petita
le cas où un tribunal est allé à l’encontre du compromis en n’examinant
pas les problèmes qu'il était requis de trancher.

L’excés de pouvoir est l’un des motifs de nullité les plus invoqués et l’un
des domaines dans lesquels le droit de l'arbitrage continuera d’être
confronté à des défis et devra être développé. Bien que les Parties, toutes

! Annuaire de la Commission du droit international, 1958, vol. 2, p. 11.

2 G. Spencer-Bower et A. K. Turner, Res judicata, 2° éd., p. 102.

3 Vattel, Le droit des gens, 1758 (par. 329), dans The Classics of International Law,
publié sous la direction de J. B. Scott, Carnegie Institution of Washington, 1916, vol. 3,
p. 224.

4 J. H. W. Verzijl, op. cit, p. 577.

108
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 158

deux des pays de droit civil, aient préféré présenter leurs arguments au
titre de l’excès de pouvoir, des notions analogues de nullité totale existent
dans la jurisprudence d’autres systèmes juridiques, y compris la common
law, où la notion d’acte ultra vires a récemment été considérablement
développée dans le contexte du droit administratif ! et du droit arbitral 2.
En droit islamique, de même, une notion de nullité analogue existait en
vertu du principe, largement reconnu, de légitimité. Selon ce principe,
tous actes, procédures, dispositions et décisions définitives des autorités
publiques, à quelque niveau que ce soit, étaient tenus pour non valables
et juridiquement non obligatoires à l’égard des intéressés s’ils n'étaient
pas conformes à la loi. La notion fondamentale selon laquelle un acte
accompli sans le pouvoir nécessaire est nul est donc largement reconnue
dans les systèmes juridiques du monde entier.

En l'espèce, la doctrine en matière de décisions infra petita définit peut-
être plus exactement encore le principe en question, car le Tribunal a
manqué d’exercer la fonction qu’il aurait dû remplir et a de la sorte agi de
la façon dont il n’avait pas le droit d’agir.

La nullité est-elle automatique ou est-elle subordonnée à l'existence d'un
tribunal compétent pour la déclarer ?

L'étape suivante de l’examen porte sur la question de savoir si cette
nullité est limitée aux cas où il existe un tribunal ayant la compétence
nécessaire pour la prononcer ou si la nullité est automatique et d’effet
instantané, même en l'absence de tribunal compétent pour la déclarer
telle.

Ce dernier point de vue ne va pas sans difficultés. Une conséquence
logique de l’acceptation de la nullité de plein droit est qu’elle donne aux
parties mécontentes un moyen juridique leur permettant de refuser unila-
téralement toute validité à une sentence qui ne leur convient pas. Les
parties peuvent ainsi devenir juges de leur propre cause, ce qui risque en
théorie de porter gravement atteinte au caractère définitif qui doit s’atta-
cher aux sentences arbitrales.

Cette difficulté a été analysée par sir Hersch Lauterpacht qui, en 19284,
a fait observer qu’elle résulte de la coexistence de trois règles du droit
international, dont chacune, prise individuellement, semble être intrinsè-
quement saine.

! Voir H. W. R. Wade, Administrative Law, 1988, p. 39-48.

2M. J. Mustill et S. C. Boyd, Commercial Arbitration, 1989, p. 554-555. Dans cet
ouvrage, les auteurs font valoir que l’inobservation de certaines conditions essentielles
constitue un vice flagrant qui peut invalider une sentence. Parmi ces conditions, ils indi-
quent la suivante : «la sentence doit être complète en ceci qu’elle contient une décision
sur l’ensemble des problèmes soumis à l'arbitrage » (p. 556).

30. A. al-Saleh, « The Rights of the Individual to Personal Security in Islam », dans
M. C. Bassiouni, The Islamic Criminal Justice System, 1982, p. 85.

4 «The Legal Remedy in Case of Excess of Jurisdiction », BYBIL, 1928, p. 118.

109
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 159

Il énumère ces trois règles comme suit:

a) L’arbitre est compétent pour interpréter l'instrument qui lui confère
compétence, c’est-à-dire, virtuellement, pour déterminer l'étendue de
sa compétence.

b) Ce faisant, il ne doit pas méconnaître le compromis par lequel le tribu-
nala été créé.

c) En raison des déficiences de l’organisation judiciaire de la commu-
nauté internationale et de l’absence de tribunal approprié, aucune
sanction ne s'attache à la méconnaissance du second principe, en
conséquence de quoi, en règle générale, les sentences des tribunaux
arbitraux sont définitives et sans appel.

Bien que chacune de ces règles, prises individuellement, soit apparem-
ment saine, leur combinaison produit des conflits qui, comme le fait
observer Lauterpacht, portent gravement atteinte au crédit de toute l’insti-
tution de l'arbitrage international. Lauterpacht note que la possibilité que
la partie ayant succombé n’obéisse pas à une sentence qui lui est contraire
expose un principe juridique sain

«à l’inefficacité juridique et à des abus, dans la mesure où elle permet
de présenter sous l'apparence de la légalité une disposition essentiel-
lement contraire au droit» (op. cit.).

Il poursuit toutefois en relevant qu’il est facile d’y porter remède par
l’exercice d’une fonction simple et strictement judiciaire et que l’existence
d’un tribunal judiciaire compétent pour déterminer si l’arbitre a outre-
passé son mandat peut être une solution. Ce tribunal judiciaire existe,
déclare-t-il, il s’agit de la Cour permanente de Justice internationale « qui
est qualifiée au premier chef pour trancher des questions juridiques
touchant l'interprétation des traités ».

La majorité des auteurs réfute l'opinion selon laquelle une sentence est
obligatoire en l’absence d’un tribunal compétent pour l’annuler. Ainsi,
J. L. Brierly ! décrit cette opinion? comme une «thèse stupéfiante » et fait
observer qu'une telle interprétation ne semble pas être venue à l’idée de la
plupart des auteurs qui ont écrit sur le sujet des sentences depuis l’adop-
tion des conventions de La Haye. Ii cite notamment Hall, Oppenheim,
Fauchille et Nys. Parmi ceux-ci, Hall déclare:

«Une décision arbitrale peut être écartée dans les cas suivants: par
exemple lorsqu'il est clair que le tribunal a excédé les pouvoirs que
lui conférait le compromis... » 3

! « The Hague Conventions and the Nullity of Arbitral Awards », BYBIL, 1928, p. 115.

2 Telle qu'elle a été exprimée par A. de Lapradelle dans la Revue de droit international,
1928, n° 5, p. 5-64.

3 W. E. Hall, International Law, 8° éd. (sous la direction de Pearce Higgins), 1924,
p. 420.

110
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 160

et Oppenheim:

«il est évident qu’une sentence arbitrale n’est obligatoire qu’à condi-
tion que les arbitres se soient à tout point de vue acquittés de leur
devoir en tant qu’arbitres... S’ils ont été corrompus ou n’ont pas suivi
leurs instructions … la sentence n’aura pas la moindre force obliga-
toire.»

Parmi les éminents publicistes qui estiment que lorsque les arbitres ont
agi sans autorité leur sentence ne sera d’aucun poids, on peut citer Vattel 2
et Phillimore?.

Brierly fait observer que bien qu’«il ne soit pas souhaitable que l'Etat
plaignant prenne sur lui de trancher par lui-même la question de la nul-
lité, et bien qu’en pareil cas des Etats aient parfois conclu des accords en
vue d’une nouvelle soumission à l’arbitrage » (par exemple dans l'affaire
de l’Orinoco Steamship Co.), «il n’est pas justifié en droit de dire qu’en
l'absence d’une telle soumission ... l’Etat plaignant est sans recours... » 4

De plus, bien que la conférence de La Haye, incapable de proposer une
procédure satisfaisante pour trancher les questions de nullité, ait préféré
ne rien dire du fond du droit de la nullité, le rapport du cheva-
lier Descamps montre qu’elle espérait que lorsque la Cour permanente
d@ arbitrage viendrait à être établie, les Etats l’utiliseraient pour statuer sur
les allégations de nullité.

Bien que le principe de la nullité absolue puisse être source d’inconvé-
nients et de difficultés pratiques, il n’existe ainsi aucune difficulté théo-
rique qui empêche de l’accepter en tant que concept, même en l'absence
d’un tribunal compétent pour faire la déclaration nécessaire.

Il serait difficile pour un pays de prendre unilatéralement la responsa-
bilité de faire fi d’un arbitrage international solennel et d’agir au mépris
de la présomption de validité qui s’attache à la sentence arbitrale. Comme
Brierly fait observer:

«Le fait que l'appréciation d’une cause de nullité est laissée à
l'Etat affecté n’est pas en pratique un défaut aussi grave qu’il semble
l'être en principe. Il n’est pas facile pour un Etat de refuser d'exécuter
une sentence au motif qu’elle est nulle, et les cas où les Etats l’ont fait
sont rares. » 4

Dans la présente affaire, la Guinée-Bissau a très légitimement voulu
obtenir une déclaration faisant autorité de ce qu’elle déclare être la situa-
tion juridique et elle n’a pas choisi d’agir unilatéralement en se fondant
sur sa propre opinion.

On peut aussi citer dans ce contexte l’opinion individuelle de

1 L. Oppenheim, /nternational Law, 4° éd., vol. IL, p. 27-28.

2 Op. cit., p. 223-224.

3 R. J. Phillimore, Commentaries upon International Law, 3° éd., vol. 3 [1885], p. 3.
4 Op. cit. p. 116.

111
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 161

M. Winiarski dans l’affaire de l’ Effet de jugements du Tribunal administra-
tif des Nations Unies accordant indemnité(C.I_J. Recueil 1954, p. 65). Cette
opinion, qui a été qualifiée d’opinion traditionnelle, était la suivante:

« Une sentence arbitrale, qui est toujours définitive et sans appel,
peut être entachée de nullité; dans ce cas la partie à l’arbitrage est
justifiée dans son refus de l’exécuter. Ceci n’est pas une règle propre
au seul arbitrage ordinaire entre Etats; c’est une application naturelle
et inévitable du principe général de tout droit: non seulement un
arrêt, mais aucun acte ne peut produire d'effets légaux s’il est juridi-
quement nul. » |

I] ne semble donc y avoir aucune difficulté logique à ce qu’un tribunal
déclare qu’un état de nullité a existé avant sa déclaration. Une telle décla-
ration, faite dans des circonstances appropriées par un tribunal ayant la
compétence nécessaire, contribuerait même puissamment à garantir
l'intégrité de l’arbitrage international.

L'absence de réponse à la seconde question a-t-elle fait l'objet d'une décision ?

Le Tribunal a estimé qu’il n’avait pas à répondre à la seconde question.
Il le dit au paragraphe 87 de la sentence de manière extrêmement concise:

« En tenant compte des conclusions ci-dessus auxquelles le Tribu-
nal est parvenu et du libellé de l'article 2 du compromis arbitral, la
deuxième question, de l'avis du Tribunal, n’appelle pas une réponse
de sa part.» (Les italiques sont de moi.)

Ceci constitue-t-il une décision ? Le Tribunal s’est-il sans y penser laissé
aller à l’inaction ou bien a-t-il pris une décision réfléchie de ne pas agir?

Par définition, une décision est le processus consistant à arrêter son
opinion. On parvient par ce processus à une conclusion qui peut être ou ne
pas être exprimée formellement ou non.

Dans l’avis consultatif qu’elle a rendu sur la Demande de réformation du
jugement n° 158 du Tribunal administratif des Nations Unies (C.I.J. Recueil
1973, p. 166), la Cour a traité de la question de savoir si le fait qu’un tribu-
nal ait omis d’exercer sa juridiction à propos d’une certaine demande qui
lui avait été présentée constituait une décision. La Cour a jugé (p. 193) que
le critère était de savoir si le Tribunal avait fait porter sa réflexion sur les
bases de la demande et qu’on ne saurait recourir aux critères purement
formels qui consistent à s’assurer qu’elle figure nommément dans les
motifs du jugement.

La question de l’omission d’exercer la juridiction a été à nouveau
portée devant la Cour dans l’affaire de la Demande de réformation du juge-

1 W. Michael Reisman, Nullity and Revision: The Review and Enforcement of Interna-
tional Judgments and Awards, \971, p. 423.

112
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 162

ment n° 333 du Tribunal administratif des Nations Unies (C.LJ. Recueil
1987, p. 18) où, même en l’absence d’une décision expresse rejetant ou
acceptant spécifiquement la thèse pertinente, la Cour a jugé que le Tribu-
nal avait nettement décidé, encore qu’implicitement (p. 45). Ce qui comp-
tait, c'était de savoir si «le Tribunal avait fait porter sa réflexion» sur les
éléments qui sous-tendaient cette thèse et en avait «tiré ses propres
conclusions » (p. 44).

Il semble donc incontestable qu’il y a eu en l’espèce un processus de
décision conscient, quelque abrupt qu’ait pu être le langage utilisé pour le
décrire. Le Tribunal a réfléchi à deux facteurs — les conclusions
auxquelles il était déjà parvenu et le libellé de l’article 2. Il a examiné leur
effet réciproque. Il s’est formé une opinion. Il a décidé qu'il ne trancherait
pas le problème soulevé à la seconde question. Il est parvenu à une déci-
sion.

L'absence de motifs très amples ne change pas le fait qu’il y a bien eu
décision. Qu'elle fût mûrement réfléchie ou mal avisée, la décision du
Tribunal de ne pas répondre à une question importante qui lui était posée
— la décision de ne pas agir — était tout autant une décision que l'aurait
été la décision opposée.

Cette décision avait des conséquences considérables, car tant les Parties
que le Tribunal savaient que les différends relatifs à la zone économique
exclusive et à la zone de pêche représentaient une part essentielle des
questions en litige entre les Parties. Les différends subsisteraient avec
autant d’acuité si l’arbitrage les laissait sans solution. Ainsi, la décision
n'était pas une décision uniquement au sens formel ou sémantique, mais
une décision qui avait des conséquences pratiques graves. La décision de
ne pas répondre à la seconde question n’était pas seulement une décision:
c’était une décision capitale.

Une décision négative peut constituer un excès de pouvoir

Pour citer Carlston, «le Tribunal ... tient son existence et sa vitalité du
compromis. Le respect de son acte constitutif est sa principale règle de
conduite. » ! En conséquence, le compromis devient le point de référence
constant pour le Tribunal sur toute question concernant ses pouvoirs, ses
obligations et sa compétence.

En l’espèce, nous sommes en présence d’un compromis qui invite les
arbitres à résoudre un certain différend. Il circonscrit pour eux le domaine
dans lequel leur décision est requise. Son objet et son but sont clairs. Les
Parties au compromis ont confié au Tribunal le règlement de la totalité de
leur différend. Les termes du compromis sont ainsi libellés qu’ils autori-
sent les Parties à attendre une sentence qui règlera ce problème gênant de
manière définitive. Pour l'essentiel, le résultat fait clairement ressortir un
conflit entre la démarche envisagée dans le compromis et celle choisie par
le Tribunal.

1 K.S. Carlston, The Process of International Arbitration, 1946, p. 64.

113
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 163

Le Sénégal a argué devant nous (audience publique du 5 avril 1991,
CR91/4, p. 60-61) que loin de constituer un excès de pouvoir, le fait de ne
pas agir représente le non-exercice d’un pouvoir qui a été conféré et
qu’« une omission est l’opposé même d’une usurpation».

Cette thèse ne saurait être accueillie. Le fait négatif que constitue l’inac-
tion découle d’une décision positive et dénote une telle décision. Les déci-
sions positives sont justiciables des principes de l’excès de pouvoir;
ceux-ci ne sont pas écartés ni privés de pertinence pour la seule raison
qu’une décision est une décision de ne pas agir.

Cette conclusion est confirmée tant par les plus éminents juristes que
par la doctrine analytique la plus récente. Balasko énumère comme suit
les catégories d’excés de pouvoir en droit international public:

«Il est bien entendu que l’excès de pouvoir du tribunal peut être
commis non seulement par action, mais par omission, par inaction, par
abstention, par manquement aux règles prescrites dans le compromis
ou par la nature et le but de la fonction juridictionnelle. Ainsi le tribu-
nal doit juger tout point prévu au compromis, fât-il d’avis qu’il n’y a pas
lieu de l’examiner. » !

Une décision négative entre donc à l’évidence dans les catégories de déci-
sions auxquelles les principes de l’excès de pouvoir sont applicables.

Pour citer un traité très complet sur la nullité et la revision des sentences
internationales :

«Il n’est guère douteux que la compétence de revision s’étend aux
décisions négatives : une décision soit de décliner d’emblée la compé-
tence (pour incompétence, irrecevabilité ou défaut « d'intérêt légal »)
soit de débouter pour des motifs de fond. En termes d’allocation de
valeurs, ces décisions ne peuvent être distinguées des décisions posi-
tives; leurs motifs peuvent donc tout aussi bien être annulés. De fait,
dans les affaires de l’Orinocoet des arbitrages de la Commission mixte
de Caracas, les décisions ont été annulées parce qu’elles décidaient
trop peu, et dans le cas de certaines demandes, rien du tout.

Du point de vue des principes, il n’y a pas à distinguer entre déci-
sions positives et décisions négatives. Les conditions qui nécessitent
une revision peuvent exister pour les unes comme pour les
autres...» ?

Des problèmes tels que celui-ci s’éclairent beaucoup grâce aux idées de
la doctrine analytique moderne, en particulier dans le domaine des
recherches sur la sémantique de la langue juridique. Des études telles que
celle de Julius Stone ont montré comment des formulations verbales

| A. Balasko, op. cit, p. 200; les italiques sont de moi.
2 Reisman, op. cit., p. 441-442.
3 Legal System and Lawyers’ Reasonings, 1964, p. 241 et suiv.

114
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 164

différentes de la même question aboutissent à des réponses juridiques
différentes si on laisse la forme de la question prendre le pas sur sa signifi-
cation profonde. En l’occurrence, on ne se demande pas si le Tribunal a
agi de façon positive ou s’il n’a pas agi mais si la décision qu’il a prise est
une décision qu'il avait ou non le droit de prendre. Faisant suite aux
travaux d’éminents juristes de traditions tant de common law que de droit
civil, ces recherches sur le sens soulignent importance du référent
occulté derrière les mots par rapport aux mots eux-mêmes.

La thèse selon laquelle une décision de ne pas agir ne peut constituer
une usurpation de pouvoir est à l’évidence indéfendable. La question
essentielle à trancher n’est pas de savoir s’il y a eu action ou inaction mais
si la voie suivie, qu’elle soit positive ou négative, était si peu conforme au
compromis qu’elle constituait un manquement grave à celui-ci.

Dans son étude consacrée à la nullité, Reisman développe ce point de
vue lorsqu'il déciare :

«La non-décision est simplement une manière différente de
formuler une décision de fond. Une décision — une allocation de
valeurs déterminante — peut à l’évidence être présentée sous
diverses formes. Toutefois, une fois qu’une instance organisée a été
saisie d’une question, elle ne peut échapper à une décision. Le point
ultime de son comportement, quelles qu’en soient l’intention et la
forme manifestes, aura des conséquences sur le plan des valeurs... En
particulier, les étudiants devraient examiner l’ensemble des effets
causés par la présentation d’une décision de fond sous la forme d’une
non-décision...

Les « décisions refusant de décider» — ou «non-décisions» —
sont de véritables décisions, quelle que soit la maniére dont on les
qualifie...» (Op. cit., p. 625-626.)

La décision de ne pas répondre a la seconde question signifiait que le
Tribunal se soustrayait de son propre chef à une part importante de la
tâche qui lui était confiée par le compromis. Elle constituait un manque-
ment à ses termes, à son contexte et à son objet. Elle était également
contraire à l'objectif principal de l’arbitrage en général, qui est de régler
les différends, car elle laissait les différends entre les Parties encore moins
résolus qu'auparavant. Ce n’était point une décision que le Tribunal avait
le droit de prendre en vertu du compromis définissant ses pouvoirs.

L'absence ou l'insuffisance de motifs

La nécessité de motiver une sentence arbitrale est bien sûr évidente, car
elle ôte toute apparence d’arbitraire à la décision du Tribunal. C’est une
règle établie de longue date et respectée.

L'article 31 du modèle de règles sur la procédure arbitrale adopté en
1958 par la Commission du droit international dispose: « La sentence
arbitrale doit être motivée sur tous les points.»

115
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 165

Il est arrivé que dans certaines grandes affaires d’arbitrage internatio-
nal les sentences n’aient pas été motivées, comme par exemple dans
Vaffaire Portendick (1843) entre la France et la Grande-Bretagne dans
laquelle l’arbitre était le roi de Prusse. Toutefois, cette sentence, non moti-
vée, a immédiatement suscité les critiques de publicistes éminents, alors
même que l’évolution du droit international de l’arbitrage n’en était qu’à
ses débuts. La sentence rendue dans l'affaire Portendick a été critiquée par
Fauchille |, et lorsqu’en 1897 le président Cleveland n’a pas motivé sa
sentence dans l'affaire Cerruti opposant la Colombie et l'Italie, il s’est
attiré les critiques de Darras 2.

Scelle, l’éminent rapporteur spécial de la Commission du droit interna-
tional, rappelle dans son rapport la régle selon laquelle une sentence doit
être motivée. En qualifiant ces règles de «choses acquises et passées en
«force de droit», il a ajouté:

«II paraît sans intérêt d’insister sur des points hors de contestation
et suffisant de souligner la clause de la motivation. Une sentence non
motivée n’est pas une sentence, mais une simple opinion. » 3

Dans l'affaire de la Sentence arbitrale rendue par le roi d’Espagne, Yun
des motifs de nullité invoqués par le Nicaragua était que l’arbitre n’avait
pas suffisamment motivé ses conclusions. La Cour a toutefois considéré
que la sentence traitait en ordre logique et avec quelque détail de toutes les
considérations pertinentes et que les conclusions de l’arbitre étaient fon-
dées sur un raisonnement et des explications suffisants. Le grief a doncété
jugé sans fondement.

Dans la présente affaire, le Tribunal a exposé de manière plutôt
succincte les facteurs qui l’ont amené à prendre sa décision de ne pas
répondre à la seconde question. Il n’a donné aucun motif en ce qui
concerne sa décision de ne pas annexer de carte, se contentant d’une réfé-
rence à sa décision de ne pas répondre à la seconde question.

Cela ne semble pas satisfaisant. Mais il ne s’ensuit pas que ces circons-
tances, en elles-mêmes, soient suffisantes pour fonder une décision de
nullité. Pour succinctement qu'il lait fait, le Tribunal a bien exposé
certains motifs de sa décision et il n’est pas nécessaire d’examiner la ques-
tion plus avant, puisque d’autres motifs existent pour conclure à la nullité.
Toutefois, il est à espérer, dans l’intérêt d’une pratique arbitrale correcte,
que des motivations inadéquates de ce genre ne seront pas considérées à
l'avenir comme des bases suffisantes sur lesquelles fonder des éléments
importants d’une sentence.

1 Note doctrinale dans de Lapradelle et Politis, Recueil des arbitrages internationaux,
vol. 1, p. 543-544.

2 Revue générale de droit international public, 1899, vol. 6, p. 547.

3 Scelle, Yearbook of the International Law Commission, 1950, vol. 11, A/CN.4/18,
21 mars 1950, p. 139.

116
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 166

Le principe de la compétence de la compétence

Il a été soutenu en l’espèce que les questions d’interprétation du
compromis relevaient du Tribunal lui-méme et que lui seul était juge de
ses pouvoirs et de sa compétence. Le principe invoqué est celui de la
compétence de la compétence.

Ce principe, qui est en conflit avec l’adage extra compromissum arbiter
nihil facere potest', est apparu tôt dans le développement de l'arbitrage
international en tant qu’attribut nécessaire de l’indépendance des arbi-
tres. Bien que ces derniers fussent nommés par les parties adverses, il
fallait qu’ils se départissent de toute apparence de dépendance à l'égard
de leurs mandants relativement aux questions concernant la portée de
leurs pouvoirs d’arbitres. Tout différend quant à l’interprétation de la
clause attribuant compétence aux arbitres était donc considéré comme
relevant entièrement de leurs attributions, et ce à juste titre.

La règle de la compétence de la compétence, aujourd’hui bien établie
en droit international, est consacrée à l’article 6, paragraphe 6, du Statut
de la Cour et à l’article 10 du modèle de règles sur la procédure arbitrale
(1958) adopté par la Commission du droit international 2.

Cette règle a été clairement énoncée par la Cour permanente de Justice
internationale dans son avis consultatif relatif à Il’ Interprétation de l'accord
gréco-turc du 1° décembre 1926:

«il est clair — en tenant compte notamment du principe suivant
lequel, en règle générale, tout organe possédant des pouvoirs juridic-
tionnels a le droit de se prononcer en premier lieu lui-même sur
l'étendue de ses attributions dans ce domaine — que les questions
touchant l'étendue de la juridiction de la commission mixte doivent
être résolues par la commission elle-même sans que l'intervention
d'une autre instance quelconque soit nécessaire». (C.PJ.I. série B
n° 16, p. 20.)

Il existe pourtant des limites à ce principe, comme le Sénégal l’a si juste-
ment reconnu au paragraphe 64 de son contre-mémoire en la présente
instance :

«Il est toutefois vrai, et l’on doit suivre la Partie adverse sur ce
point, que la compétence de la compétence d’un tribunal n’est pas
illimitée: un tribunal ne saurait en effet usurper des pouvoirs qui,
manifestement, ne ressortent pas du texte du titre de compêtence
interprété à la lumière des principes pertinents du droit internatio-
nal. L’excés de pouvoirs ainsi commis par le tribunal peut entraîner
la nullité totale ou partielle de sa décision.»

' Jennings, op. cit., p. 83-84.

2 Voir aussi J. H. Ralston, International Arbitral Law and Procedure, 1910, p. 21
et suiv.; et C. Rousseau, Droit international public, vol. V: Les rapports conflictuels, 1983,
n° 311, p. 323.

117
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 167

L'un des ouvrages classiques sur l’arbitrage international ! explique que
le principe ne s’appliquerait pas à une sentence découlant de l’exercice de
pouvoirs qu’à l'évidence aucun processus légitime d'interprétation du
compromis ne pourrait justifier. Il ne s’appliquerait pas non plus s’il
pouvait être démontré par exemple que le tribunal ne s’est pas attaché à
examiner la question sur laquelle reposait sa compétence. Les auteurs
concluent:

« La règle selon laquelle un tribunal a compétence pour décider de
sa compétence ne signifie donc pas que sa décision est finale. I] n’y a
pas de conflit entre les deux règles; la première règle doit être luesous
réserve de la seconde. Des difficultés se posent en pratique non à
cause du prétendu conflit entre les deux règles mais de l'absence de
moyens généralement reconnus de déterminer objectivement si la
conduite du tribunal a été telle qu’elle justifie l’application de la
seconde règle. » 2

Ces considérations touchent au cœur même du compromis. Quel était le
problème soumis au Tribunal pour décision ? Etait-ce l’ensemble du diffé-
rend maritime ou une partie seulement de celui-ci? En n’examinant
qu'une partie de la question et en en laissant une grande partie sans
réponse, le Tribunal a-t-il agi conformément à l’objet et au but du compro-
mis? Ces questions touchent clairement aux fondements mêmes du
pouvoir du Tribunal. Une décision qui, manifestement, outrepasse le
pouvoir conféré par l’article 2 n’est pas, à mon avis, rachetée par le prin-
cipe de la compétence de la compétence.

Le principe de la séparabilité

L'examen qui précède a conduit à la conclusion que la sentence est si
fondamentalement viciée qu’elle est nulle. Toutefois, une question doit
encore être examinée, celle de savoir si cette nullité s'applique seulement à
la décision de ne pas délimiter la zone économique exclusive et la zone de
pêche ou si elle s’applique aussi à la décision relative aux trois zones que le
Tribunal a effectivement délimitées.

Il y a plus d’une raison pour laquelle tout doit être mis en œuvre pour
préserver l'intégrité de cette dernière décision. En premier lieu, elle
rentrait dans l’objet du différend soumis au Tribunal pour décision et, du
point de vue de la compétence formelle, n'était pas viciée par le grief
d’excès de pouvoir. En second lieu, dans l'intérêt de mettre fin au procès,
l’on peut faire valoir que la décision règle tout au moins certains des
points litigieux et, pour ainsi dire, fait place nette pour les futures déci-
sions concernant les problèmes qui demeurent. En troisième lieu, la juri-
diction qui prononce la nullité a l’obligation de limiter au minimum la
portée de cette nullité.

' J. L. Simpson et Hazel Fox, International Arbitration: Law and Practice, 1959, p. 252.

2 Jbid.; voir aussi Lauterpacht, op. cit., p. 117.

118
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 168

Ce sont la des arguments de poids qui conduiraient la Cour 4 confirmer
la décision du Tribunal concernant la mer territoriale, la zone contigué et
le plateau continental.

Pourtant, il est un principe prééminent qui empêche la Cour de donner
effet aux considérations qu’on vient de mentionner: aucune des parties ne
doit subir un préjudice grave du fait qu’il a été décidé à tort de ne rendre
qu'un jugement partiel. S’il est vrai qu’une juridiction doit s’efforcer de
confirmer les décisions prises conformément aux pouvoirs formels du
tribunal, un tel résultat ne doit pas être obtenu au prix d’un préjudice
substantiel aux intérêts que les parties avaient soumis à la décision du
tribunal.

Le principe de la séparabilité est la clé qui permet de décider cette ques-
tion du préjudice. Les questions déjà tranchées peuvent-elles être sépa-
rées de celles qui attendent une décision sans causer un préjudice aux
intérêts d’une partie ou de l’autre? Les problèmes en cause sont-ils si
intrinsèquement interdépendants que la réponse connue, en influant
nettement sur l’élément inconnu, empéchera de le déterminer librement ?
Si tel est le cas, cette tentative de «sauvetage» de la solution partielle
devient inacceptable et difficile à concilier avec les principes de justice et
d'équité. On pourrait alors dire que la décision à venir a été, en tout ou en
partie, prédéterminée par la première.

Certes, on peut aussi imaginer le cas d’un différend dont l'essentiel a été
réglé mais dont certains détails sans conséquence restent en suspens, alors
même que ses divers aspects sont liés. Il ne serait pas justifié, en pareil cas,
de traiter une omission mineure comme invalidant l’ensemble de la déci-
sion. Mais, dans l’affaire qui nous est soumise, tel n’est évidemment pas le
cas.

Il est aussi des affaires, y compris de différends frontaliers, dans
lesquelles les divers éléments de l’ensemble de la question en litige peuvent
être traités comme des problèmes séparés et distincts, auxquels les réponses
qu’on apporte valent indépendamment les unes des autres. Dans de telles
affaires, les parties du différend sur lesquelles il a été régulièrement statué
conservent leur intégrité alors même que les conclusions auxquelles on est
parvenu sur d’autres parties sont contestées ou inexistantes. Telle était la
situation qui existait dans les affaires de |’ Argentine-Chile Frontier Award de
1902 et de l’ Orinoco Steamship Co. de 1910 !. Dans la première, une partie de
la frontière entre deux postes frontière devait faire l’objet d’une nouvelle
délimitation alors que les conclusions concernant le reste de la frontière
pouvaient demeurer intactes. Dans la deuxième, une série de demandes
séparables et distinctes pouvaient être jugées séparément sans que les déci-
sions les concernant respectivement soient liées entre elles.

Si, en revanche, les différents éléments qui composent le différend sont
inextricablement liés, il devient difficile de vouloir maintenir une

! Recueil des sentences arbitrales, vol. 16, p. 111, et ibid., vol. 11, p. 238.

119
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 169

sentence partielle. Une solution consisterait 4 examiner les aspects pra-
tiques du processus de décision ultérieur. En présence d’une ligne déja
tracée et inaltérable, le second tribunal serait-il aussi libre qu’il l'aurait été,
en l’absence d’une telle ligne, de prendre en considération tous les faits
pertinents et de rendre une décision équitable délimitant la zone économi-
que exclusive et la zone de pêche? Tous les facteurs liés aux différentes
zones constituent-ils un groupe composite à l’intérieur duquel leur inter-
action subtile est impossible si les zones sont compartimentées et délimi-
tées séparément ? Si l’effet global de cette solution est d'empêcher un
règlement libre et sans entrave de ce qui reste du différend, la faculté de
maintenir la décision existante disparaît.

Il va sans dire que la tâche consistant à délimiter les frontières mari-
times aussi importantes que celles de la zone économique exclusive et de
la zone de pêche est un équilibre subtil qui fait intervenir une multitude de
facteurs — géologiques, géomorphologiques, écologiques et économi-
ques, entre autres —- qui doivent être pris en considération. Il faut tenir
compte de circonstances spéciales comme la présence d’îles, de rochers et
d’irrégularités du littoral. Les principes naissants du droit et de l’équité |,
judicieusement adaptés aux exigences de l'espèce, doivent être appliqués
avec doigté. Ce n’est qu’ainsi que l’on peut parvenir à un résultat juste et
équitable. Les liens possibles sont trop nombreux pour pouvoir être envi-
sagés ou précisés à l’avance.

A ce propos, nous devons nous rappeler que:

« La règle fondamentale du droit international général régissant la
matière des délimitations maritimes ... exige que la ligne de délimita-
tion soit établie en appliquant à cette opération des critères équi-
tables, et ceci en vue de parvenir à un résultat équitable. » (Délimita-
tion de la frontière maritime dans la région du golfe du Maine,
CJ. Recueil 1984, p. 339, par. 230.)

Loin d’avoir une combinaison complexe d’éléments de décision se conju-
guant pour parvenir a un résultat harmonieux et équitable, le deuxiéme
tribunal devra fonctionner à l’intérieur du carcan que lui impose une ligne
de démarcation fixe et inaltérable de la mer territoriale, de la zone conti-
gué et du plateau continental. Pour ces raisons, la Cour ne peut pas raison-
nablement être certaine que le processus fragmentaire qui se substituera
au processus composite que les Parties avaient à l’esprit ne portera pas
préjudice aux intérêts de la Guinée-Bissau.

Ce préjudice est-il substantiel ou pouvons-nous le négliger dans le souci
de «sauver » la partie de la frontière qui a déjà été déterminée ? D’un point
de vue pratique, il est difficilement contestable que les richesses de la mer
dans des secteurs aussi importants que la zone économique exclusive et la
zone de pêche constituent des ressources d’une importance tout à fait

! Voir P. Bravender-Coyle, « The Emerging Legal Principles and Equitable Criteria
Governing the Delimitation of Maritime Boundaries between States » [1988], Ocean
Development and International Law, n° 19, p. 171-227.

120
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 170

vitale pour tout pays, qu’il soit développé ou en développement. La déter-
mination de la frontière sur la base de contraintes ainsi préétablies cause-
rait manifestement un préjudice trop grand pour être négligé dans le souci
de sauvegarder la sentence. Il convient d’ailleurs de noter à ce propos que
les richesses que renferment les eaux de la zone économique exclusive et
de la zone de pêche constituent pour les deux Parties à ce différend une
proportion bien plus grande de leur patrimoine national total que celle
représentée par les zones maritimes constestées, par exemple, entre les
Etats-Unis d’ Amérique et le Canada dans l'affaire de la Délimitation de la
frontière maritime dans la région du golfe du Maine ou de la République
fédérale d'Allemagne, du Danemark et des Pays-Bas dans les affaires du
Plateau continental de la mer du Nord, pour ne citer que deux exemples
particulièrement importants dans la jurisprudence de la Cour. Pour les
Parties en cause, l’enjeu était considérable et toute ingérence dans le juste
règlement de leur différend une cause de profonde préoccupation. Le
préjudice qu’entrainerait un règlement des points en suspens dans le
cadre de la première décision est par conséquent trop grand pour pouvoir
être négligé dans l'intérêt d’une sauvegarde de la sentence partielle.
L'analyse de la question de la séparabilité serait incomplète si l’on
n’examinait pas la possibilité de tracer des lignes différentes pour des
zones différentes. Il s’agit là d’une question extrêmement vaste dont les
complexités ne peuvent pas être envisagées à ce stade. Il convient néan-
moins de relever dans ce contexte qu’à plus d’une occasion le compromis
parle de /a ligne frontière que devra tracer le Tribunal, n’en envisageant
par conséquent pas plus d’une. Il ne semble pas que le fait de tracer une
ligne d’azimut de 240° pour les zones déjà déterminées et une autre ligne
d’un autre angle pour les zones restant à déterminer serait conforme à ces
dispositions. Tout cela pourrait aboutir à une situation telle, par exemple,
que la ligne de délimitation du plateau continental serait orientée à 240° et
que la ligne de délimitation de la zone économique exclusive aurait un
autre azimut. La Cour n’est pas appelée, en l’occurrence, à déterminer si
une telle situation, même si elle est possible en droit, le serait dans la
réalité. Tout ce que l’on peut faire, à ce stade, c’est examiner brièvement la
jurisprudence de la Cour. Cet examen fait apparaître un problème si
complexe qu’il n’est pas possible d’envisager une décision ultérieure qui
permettrait à la Guinée-Bissau de sortir de l'impasse dans laquelle elle se
trouve si la mer territoriale, la zone contigué et le plateau continental
doivent être considérés comme ayant déjà été délimités et déterminés.
L'affaire de la Délimitation de la frontière maritime dans la région du golfe
du Maine, qui est la première dans laquelle la Cour a été invitée à tracer elle-
même une ligne de délimitation |, revêt aussi une importance toute particu-
lière en ce sens que la Cour a été priée de délimiter à la fois le plateau con-
tinental et la zone exclusive de pêche au moyen d’une frontière unique.

1 Plutôt que d'indiquer les principes et les règles de droit international applicables,
comme dans les affaires du Plateau continental de la mer du Nord, C.J. Recueil 1967, p.3
et 6, et du Plateau continental (Tunisie/Jamahiriya arabe libyenne), C.1.J. Recueil 1982, p. 18.

121
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 171

Les problémes que susciterait le fait de considérer chaque frontiére
distincte comme devant faire l’objet d’une étude distincte ressortent de
l'arrêt, car la Chambre, après avoir reconnu que des critères distincts
peuvent être appropriés et équitables pour délimiter les deux zones en
question, poursuit en disant:

«En d’autres termes, dans le fait que la délimitation a un double
objet, il y a une particularité du cas d’espèce qui doit être prise en
considération avant même de passer à l'examen de l'incidence possible
d'autres circonstances sur le choix des critères à appliquer. Il en découle
donc qu’abstraction faite de ce qui a pu avoir été retenu dans des
affaires précédentes il conviendrait d’exclure l'application, dans un
cas comme celui-ci, d'un quelconque critère qui apparaitrait typique-
ment et exclusivement lié aux caractéristiques propres d’une seule des
deux réalités naturelles à délimiter ensemble.» (Délimitation de la
frontière maritime dans la région du golfe du Maine, C.IJ. Recueil
1984, p. 326, par. 193; les italiques sont de moi.)

Le fait que ia détermination de frontières distinctes dans des comparti-
ments hermétiquement scellés aboutit à des résultats différents de ceux
que l’on obtient lorsque ces secteurs sont considérés comme un tout est
par conséquent confirmé par une source digne de foi.

La Chambre fait observer ensuite que:

«il est d’ailleurs à prévoir que, avec l’adoption progressive, par la
plupart des Etats maritimes, d’une zone économique exclusive et,
par conséquent, avec la généralisation de la demande d’une délimita-
tion unique, évitant autant qu'il est possible les inconvénients inhérents à
une pluralité de délimitations distinctes, la préférence ira désormais,
inévitablement, à des critères se prêtant mieux, par leur caractère
plus neutre, à une délimitation polyvalente» (p. 327, par. 194: les
italiques sont de moi).

Cette confirmation judiciaire des différences qui résultent d’une déter-
mination composite et de plusieurs déterminations séparées ainsi que des
inconvénients de cette dernière formule met encore plus en relief le lien
qui doit nécessairement exister entre la sentence partielle déjà rendue et la
sentence résiduelle à venir. La seconde ne peut guère être rendue indépen-
damment de la première.

La tendance à faire coïncider la délimitation de la zone économique
exclusive avec celle du plateau continental est un autre facteur qui entrave
la liberté de décision pour ce qui est de la démarche que la Guinée-Bissau
devrait suivre si elle devait être renvoyée devant une autre juridiction tout
en maintenant la délimitation du plateau continental. Comme M. Jiménez
de Aréchaga l’a fait observer dans l’affaire du Plateau continental (Tuni-
sie/Jamahiriya arabe libyenne):

«La délimitation de la zone économique exclusive et la délimita-
tion du plateau continental coïncideront, tout au moins dans la très

122
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 172

vaste majorité des cas normaux. La raison en est que les deux délimi-
tations sont régies par des règles identiques.» (C.1J. Recueil 1982,
p. 115-116, par. 56.)

C’est ainsi également que M. Evensen, dans la même affaire, a relevé
qu’il «serait manifestement opportun de tracer des lignes de délimitation
identiques pour le plateau continental et pour la zone économique exclu-
sive de 200 milles » (p. 319).

Il n’est pas nécessaire d’entrer ici dans toutes les complexités de ces
processus, et il suffira simplement d’en relever l'existence aux fins limi-
tées de la présente opinion. L'opinion dissidente de M. Gros dans l'affaire
de la Délimitation de la frontière maritime dans la région du golfe du Maine
et les écrits de M. Oda! mettent en lumière aussi l'étendue de ces com-
plexités. Eu égard à ces complexités, il est clair qu’engager la Guinée-
Bissau dans un processus de détermination assombri par tant d’obscurités
et entravé par tant de contraintes porterait préjudice à ses intérêts natio-
naux vitaux dans sa zone économique exclusive et dans sa zone de pêche.

Il convient de noter enfin que l'opération consistant à fixer des fron-
tières séparées pour des zones séparées au moyen de deux ou plusieurs
déterminations distinctes est différente, sur les plans conceptuel et métho-
dologique, de l'opération globale consistant à les évaluer comme un tout.
L'interaction de facteurs relatifs à plus d’une frontière est sans impor-
tance dans le premier cas mais revêt une importance capitale dans le
second. L'établissement de lignes frontières incompatibles les unes avec
les autres est possible selon la première formule, maïs pas selon la
deuxième. Sur le plan pratique, la nécessité de parvenir à une démarcation
globale réaliste revêt une importance immédiate dans le cadre de la
deuxième méthode, mais pas nécessairement dans celui de la première.

Il est à peine besoin de souligner qu’une analyse compartimentée peut
ainsi conduire à des résultats extrêmement différents de ceux auxquels
aboutit une analyse globale. Un résultat équitable dans le contexte d’une
ou de plusieurs frontières considérées isolément peut fort bien être inéqui-
table dans le contexte d’une détermination globale.

Il n’est pas difficile de voir pourquoi le compromis faisait tant de cas du
concept de ligne de démarcation unique et pourquoi ce facteur revêt une
importance aussi cruciale en l’espèce.

Eu égard à toutes ces circonstances, l’on ne peut pas conclure, à moins
d’être forcé à le faire par un principe de justice obligatoire, qu’une inter-
prétation qui condamnerait l’une ou l’autre des Parties à une situation
risquant de lui causer un tel préjudice est légitime. Une telle démarche
n’offrirait pas de solution réelle au problème auquel la Cour est confron-

! Voir « Delimitation of a Single Maritime Boundary : The Contribution of Equidis-
tance to Geographical Equity in the Interrelated Domains of the Continental Shelf and
the Exclusive Economic Zone», dans International Law at the Time of Its Codification,
Essays in Honour of Roberto Ago, 1987, vol. IT, p. 349.

123
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 173

tée, pas plus qu’elle n’assurerait une détermination équitable pour la
Guinée-Bissau de sa zone économique exclusive et de sa zone de pêche, ce
qui était l’un des objectifs principaux du document à l’étude.

Sans entrer de quelque façon que ce soit dans la question du fond de la
sentence pour ce qui est de la mer territoriale, de la zone contigué et du
plateau continental, il parait inévitable de conclure que le fait que le
Tribunal n’a pas répondu à l’intégralité de la question qui lui était posée
compromet la validité même de la réponse partielle qu’il a donnée.

TIT. CONCLUSION

J'ai évoqué au début l'importance de préserver l’intégrité de l’arbitrage
international en tant qu’il représente l’une des réalisations procédurales
majeures du droit international. Cela implique à la fois que l’on respecte le
caractère définitif des sentences arbitrales qui ont été rendues et que l’on
maintienne les procédures arbitrales dans les limites du compromis sur
lesquelles elles se fondent. Au fur et à mesure que le droit international
progresse, il sera nécessaire, sans porter atteinte à l'intégrité du premier
principe, de développer le second afin qu'il réponde mieux aux exigences
du principe de justice.

L'affaire dont nous sommes saisis juxtapose ces considérations contra-
dictoires en faisant ressortir l'importance de chacune d’elles. Il serait
tentant de considérer qu’un compromis incontestablement valide auquel
a fait suite une procédure qui a toute l’apparence de la régularité doit
demeurer intact et ne pas être altéré. Il est évident toutefois que d’autres
considérations s’imposent, qui sont trop importantes pour l’avenir de
l'arbitrage international pour pouvoir être ignorées. Une cour invitée à se
prononcer sur la validité de la sentence, et indubitablement compétente
pour le faire, serait à mon avis, avec tout le respect que je lui dois, dans
l'erreur si elle ne donnait pas le poids qu'ils méritent à certains facteurs
importants qui vicient la sentence.

On a fait observer que l’absence de tribunal compétent pour examiner
les questions de nullité et de validité nuit au développement du droit inter-
national dans ce domaine (voir Jennings, op. cit. p. 86). Si «effet débili-
tant de cette absence ou quasi-absence de tribunaux ayant compétence
obligatoire n’est nulle part plus nuisible que dans ce domaine du droit
international...» (ibid.), en l'espèce une cour saisie de la question est
éminemment capable de fournir certaines indications sur le fond du droit
relatif à la nullité. La déférence due aux sentences arbitrales est impor-
tante mais elle risque, en présence de déviations notables par rapport au
compromis, de nuire à l’institution qu’elle vise à protéger.

Les raisons exposées dans la présente opinion conduisent à conclure
que la preuve de nullité de la sentence, dont la charge a toujours incombé à
la Guinée-Bissau, a été rapportée et que la sentence arbitrale est nulle
dans son ensemble. C’est donc à bon droit que la Guinée-Bissau a
demandé une déclaration à cet effet.

124
SENTENCE ARBITRALE (OP. DISS. WEERAMANTRY) 174

Le motif sur lequel devrait reposer une déclaration de nullité est que le
Tribunal n’était pas compétent pour décider qu’il ne trancherait pas un
élément majeur du différend qui lui avait été confié et sur lequel, en accep-
tant son mandat, il s était engagé à statuer. Il n’était pas fondé à décider de
ne pas répondre à la seconde question. Cette décision était incompatible
avec le compromis et viciait par conséquent d’emblée la sentence. En
outre, l'impossibilité d’obtenir la détermination complète et équitable des
autres éléments de la frontière tant que ceux qui avaient déjà été déter-
minés demeuraient valables, écartait toute possibilité de maintenir ne
serait-ce que les éléments déterminés de la frontière, ce qui compromettait
aussi la validité de la réponse donnée à la première question et entrainait
la nullité de la sentence dans son ensemble.

Pour les raisons exposées dans la présente opinion, la deuxième décla-
ration demandée par la Guinée-Bissau dans son mémoire aurait dû être
admise, mais uniquement au motif que le fait de ne pas répondre à la
seconde question n'était pas conforme aux dispositions du compromis
d'arbitrage et non au motif qu’une ligne unique n’avait pas été tracée et
portée sur une carte, ni pour défaut de motivation.

La troisième déclaration demandée par la Guinée-Bissau, à savoir que
le Gouvernement du Sénégal n’est pas fondé à exiger que le Gouverne-
ment de la Guinée-Bissau applique la sentence, aurait dû aussi être
admise.

La première déclaration demandée par la Guinée-Bissau, selon
laquelle la sentence serait inexistante, est à rejeter.

{Signé) Christopher Gregory WEERAMANTRY.

125
